Exhibit 10.1

 

EXECUTION COPY

 

 

$150,000,000

 

CREDIT AGREEMENT

 

among

 

LOUISIANA-PACIFIC CORPORATION,

as Borrower,

 

and

 

THE DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

 

THE LENDERS PARTIES HERETO,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Collateral Agent and Syndication Agent,

 

and

 

ROYAL BANK OF CANADA
and
THE BANK OF NOVA SCOTIA,
as Documentation Agents

 

Dated as of September 1, 2004

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,
as Joint-Lead Arranger and Sole Book Runner
and
BANC OF AMERICA SECURITIES LLC,
as Joint-Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS

 

 

Section 1.1

Defined Terms.

 

 

Section 1.2

Other Definitional Provisions.

 

 

Section 1.3

Accounting Terms.

 

 

Section 1.4

Time References.

 

ARTICLE II  THE LOANS; AMOUNT AND TERMS

 

 

Section 2.1

Revolving Loans.

 

 

Section 2.2

Letter of Credit Subfacility.

 

 

Section 2.3

Swingline Loan Subfacility.

 

 

Section 2.4

Incremental Facility.

 

 

Section 2.5

Fees.

 

 

Section 2.6

Commitment Reductions.

 

 

Section 2.7

Prepayments.

 

 

Section 2.8

Minimum Principal Amount of Tranches.

 

 

Section 2.9

Default Rate and Payment Dates.

 

 

Section 2.10

Conversion Options.

 

 

Section 2.11

Computation of Interest and Fees.

 

 

Section 2.12

Pro Rata Treatment and Payments.

 

 

Section 2.13

Non-Receipt of Funds by the Administrative Agent.

 

 

Section 2.14

Inability to Determine Interest Rate.

 

 

Section 2.15

Illegality.

 

 

Section 2.16

Requirements of Law.

 

 

Section 2.17

Indemnity.

 

 

Section 2.18

Taxes.

 

 

Section 2.19

Indemnification; Nature of Issuing Lender’s Duties.

 

ARTICLE III  REPRESENTATIONS AND WARRANTIES

 

 

Section 3.1

Financial Condition.

 

 

Section 3.2

No Change.

 

 

Section 3.3

Corporate Existence; Corporate Power; Enforceability.

 

 

Section 3.4

Governmental Approvals.

 

 

Section 3.5

No Legal Bar; No Default.

 

 

Section 3.6

No Material Litigation.

 

 

Section 3.7

Government Acts.

 

 

Section 3.8

Margin Regulations.

 

 

Section 3.9

Compliance with Laws.

 

 

Section 3.10

ERISA.

 

 

Section 3.11

Environmental Matters.

 

 

Section 3.12

Purpose of Extensions of Credit.

 

 

Section 3.13

Subsidiaries.

 

 

Section 3.14

Ownership.

 

 

Section 3.15

Indebtedness.

 

 

Section 3.16

Taxes.

 

 

Section 3.17

Solvency.

 

 

i

--------------------------------------------------------------------------------


 

 

Section 3.18

Investments.

 

 

Section 3.19

No Burdensome Restrictions.

 

 

Section 3.20

Accuracy and Completeness of Information.

 

 

Section 3.21

Material Contracts.

 

 

Section 3.22

Insurance.

 

 

Section 3.23

Anti-Terrorism Laws.

 

ARTICLE IV  CONDITIONS PRECEDENT

 

 

Section 4.1

Conditions to Closing Date and Initial Revolving Loans.

 

 

Section 4.2

Conditions to All Extensions of Credit.

 

ARTICLE V  AFFIRMATIVE COVENANTS

 

 

Section 5.1

Financial Statements.

 

 

Section 5.2

Certificates; Other Information.

 

 

Section 5.3

Payment of Obligations.

 

 

Section 5.4

Conduct of Business and Maintenance of Existence.

 

 

Section 5.5

Maintenance of Property; Insurance.

 

 

Section 5.6

Inspection of Property; Books and Records; Discussions.

 

 

Section 5.7

Notices.

 

 

Section 5.8

Environmental Laws.

 

 

Section 5.9

Financial Covenants.

 

 

Section 5.10

Additional Subsidiary Guarantors.

 

 

Section 5.11

Compliance with Law.

 

 

Section 5.12

Cash Collateral.

 

ARTICLE VI  NEGATIVE COVENANTS

 

 

Section 6.1

Indebtedness.

 

 

Section 6.2

Liens.

 

 

Section 6.3

Nature of Business.

 

 

Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.

 

 

Section 6.5

Advances, Investments and Loans.

 

 

Section 6.6

Transactions with Affiliates.

 

 

Section 6.7

Ownership of Subsidiaries; Restrictions.

 

 

Section 6.8

Fiscal Year; Organizational Documents; Material Contracts.

 

 

Section 6.9

Limitation on Restricted Actions.

 

 

Section 6.10

Restricted Payments.

 

 

Section 6.11

No Further Negative Pledges.

 

ARTICLE VII  EVENTS OF DEFAULT

 

 

Section 7.1

Events of Default.

 

 

Section 7.2

Acceleration; Remedies.

 

ARTICLE VIII  THE AGENTS

 

 

Section 8.1

Appointment.

 

 

Section 8.2

Delegation of Duties.

 

 

Section 8.3

Exculpatory Provisions.

 

 

Section 8.4

Reliance by Agents.

 

 

Section 8.5

Notice of Default.

 

 

Section 8.6

Non-Reliance on Agents and Other Lenders.

 

 

Section 8.7

Indemnification.

 

 

Section 8.8

Agents in Their Individual Capacity.

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 8.9

Successor Agents.

 

 

Section 8.10

Nature of Duties.

 

ARTICLE IX  MISCELLANEOUS

 

 

Section 9.1

Amendments and Waivers.

 

 

Section 9.2

Notices.

 

 

Section 9.3

No Waiver; Cumulative Remedies.

 

 

Section 9.4

Survival of Representations and Warranties.

 

 

Section 9.5

Payment of Expenses and Taxes.

 

 

Section 9.6

Successors and Assigns; Participations; Purchasing Lenders.

 

 

Section 9.7

Adjustments; Set-off.

 

 

Section 9.8

Table of Contents and Section Headings.

 

 

Section 9.9

Counterparts.

 

 

Section 9.10

Effectiveness.

 

 

Section 9.11

Severability.

 

 

Section 9.12

Integration.

 

 

Section 9.13

Governing Law.

 

 

Section 9.14

Consent to Jurisdiction and Service of Process.

 

 

Section 9.15

Confidentiality.

 

 

Section 9.16

Acknowledgments.

 

 

Section 9.17

Waivers of Jury Trial.

 

 

Section 9.18

Patriot Act Notice.

 

ARTICLE X  GUARANTY

 

 

Section 10.1

The Guaranty.

 

 

Section 10.2

Bankruptcy.

 

 

Section 10.3

Nature of Liability.

 

 

Section 10.4

Independent Obligation.

 

 

Section 10.5

Authorization.

 

 

Section 10.6

Reliance.

 

 

Section 10.7

Waiver.

 

 

Section 10.8

Limitation on Enforcement.

 

 

Section 10.9

Confirmation of Payment.

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.1-A

Form of Account Designation Letter

 

Schedule 1.1-B

Closing Date Permitted Liens

 

Schedule 1.1-C

Existing Letters of Credit

 

Schedule 1.1-D

Closing Date Investments

 

Schedule 2.1(a)

Schedule of Lenders and Commitments

 

Schedule 2.1(b)(i)

Form of Notice of Borrowing

 

Schedule 2.1(e)

Form of Revolving Note

 

Schedule 2.3(d)

Form of Swingline Note

 

Schedule 2.10

Form of Notice of Conversion/Extension

 

Schedule 2.18

Form of Section 2.18 Certificate

 

Schedule 3.13

Subsidiaries

 

Schedule 4.1(b)

Form of Secretary’s Certificate

 

Schedule 4.1(e)

Form of Solvency Certificate

 

Schedule 5.10

Form of Joinder Agreement

 

Schedule 5.12(b)

Cash Collateral Notice

 

Schedule 5.12(c)

Cash Collateral Release Notice

 

Schedule 6.1(b)

Indebtedness

 

Schedule 9.2

Lenders’ Lending Offices

 

Schedule 9.6(c)

Form of Commitment Transfer Supplement

 

 

iv

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT is entered into as of September 1, 2004 by and among
LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Borrower”) those
Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the
signature pages hereto and such other Domestic Subsidiaries of the Borrower as
may from time to time become a party hereto (collectively, the “Guarantors”),
the several banks and other financial institutions as may from time to time
become parties to this Credit Agreement (collectively, the “Lenders”; and
individually, a “Lender”), BANK OF AMERICA, N.A., as Syndication Agent and as
collateral agent for the Lenders hereunder (in such capacity, the “Collateral
Agent”), ROYAL BANK OF CANADA and THE BANK OF NOVA SCOTIA, as Documentation
Agents, and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $150,000,000, as
more particularly described herein; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1                                      DEFINED TERMS.


 

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

 

“Account Collateral” shall have the meaning set forth in Section 5.12.

 

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated as of the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1-A.

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Additional Loan” shall have the meaning set forth in Section 2.4.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Credit Agreement and any successors in such capacity.

 

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
a Person shall be deemed to be “controlled by” a Person if such Person
possesses, directly or indirectly, power either (a) to vote ten percent (10%) or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent, and “Agent” shall mean either one of them.

 

“Aggregate Revolving Committed Amount” shall have the meaning set forth in
Section 2.1.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

“Alternate Base Rate Loan” shall mean a Loan that bears interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Percentage” shall mean the rate per annum set forth below opposite
the applicable level then in effect based on the Borrower’s then current Debt
Rating, it being

 

2

--------------------------------------------------------------------------------


 

understood that the Applicable Percentage for (a) Loans that are LIBOR Rate
Loans shall be  (i) during the Cash Collateral Period, 0.10% and (ii) during any
No Collateral Period, the percentage set forth under the column “Applicable
Percentage for LIBOR Rate Loans and Letter of Credit Fee”, (b) the Letter of
Credit Fee shall be (i) during the Cash Collateral Period, 0.10% and (ii) during
any No Collateral Period, the percentage set forth under the column “Applicable
Percentage for LIBOR Rate Loans and Letter of Credit Fee”, (c) Loans that are
Alternate Base Rate Loans shall be (i) during the Cash Collateral Period, 0.00%
and (ii) during any No Collateral Period, the percentage set forth under the
column “Applicable Percentage for Alternate Base Rate Loans”, and (d) the
Facility Fee shall be the percentage set forth under the column “Facility Fee”:

 

Level

 

Rating

 

Applicable
Percentage for
LIBOR Rate
Loans and Letter of
Credit Fee

 

Applicable
Percentage for
Alternate Base
Rate Loans

 

Facility Fee

 

I

 

³ Baa1/BBB+

 

0.525%

 

0.000%

 

0.100%

 

II

 

Baa2/BBB

 

0.625%

 

0.000%

 

0.125%

 

III

 

Baa3/BBB-

 

0.850%

 

0.000%

 

0.150%

 

IV

 

Ba1/BB+

 

1.050%

 

0.000%

 

0.200%

 

V

 

Ba2/BB

 

1.250%

 

0.250%

 

0.250%

 

VI

 

< Ba3/BB-

 

1.450%

 

0.450%

 

0.300%

 

 

Any change in the Applicable Percentage due to a change in the Debt Rating shall
be effective on the effective date of such change in the Debt Rating. 
Notwithstanding the foregoing, the Borrower shall be obligated to provide notice
to the Administrative Agent and the Lenders of any change in the Debt Rating in
accordance with Section 5.2(f).

 

If (a) only one of S&P and Moody’s at any time of determination shall have in
effect a Debt Rating, the Applicable Percentage shall be determined by reference
to the available rating, (b) neither S&P nor Moody’s at any time of
determination shall have in effect a Debt Rating, the Applicable Percentage will
be set in accordance with Level VI, (c) the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Percentage shall be
based upon the higher rating; provided, that if there exists a multiple level
split in the ratings, the rating that is one level higher than the lower level
shall apply, (d) any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change, and (e) S&P or Moody’s shall
change the basis on which ratings are established, each reference to the Debt
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“BANA Investment Collateral Account” shall mean the account of the Borrower
numbered 236234 at Bank of America, N.A.

 

3

--------------------------------------------------------------------------------


 

“BAS Investment Collateral Account” shall mean the account of the Borrower
numbered 249-01169 with Banc of America Securities LLC.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.11(b).

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

 

“Canadian Subsidiary” shall mean Louisiana-Pacific Canada Ltd., a company
organized under the laws of British Columbia, Canada.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateral Account” shall mean the account of the Collateral Agent
numbered 12331-05166 with Bank of America, N.A.

 

“Cash Collateral Security Agreement” shall mean that certain Cash Collateral and
Security Agreement dated as of the date hereof by and among the Borrower, the
Administrative Agent, the Collateral Agent and Bank of America, N.A. as the
depository institution.

 

“Cash Collateral Notice” shall mean the notice substantially in the form of
Schedule 5.12(b).

 

“Cash Collateral Period” shall have the meaning set forth in Section 5.12.

 

“Cash Collateral Release Notice” shall mean the notice substantially in the form
of Schedule 5.12(c).

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean those securities and other investments of the
Borrower which are permitted to be made pursuant to the Louisiana-Pacific
Corporation Investment Policy issued on May 1, 2004 by Curtis M. Stevens, Chief
Financial Officer of the Borrower, as in effect on the date hereof, and those
securities and other investments of the Canadian Subsidiary which are permitted
to be made pursuant to the Louisiana-Pacific Canada Ltd. Investment Policy
issued on May 1, 2004 by Curtis M. Stevens, Chief Financial Officer of the
Canadian Subsidiary, as in effect on the date hereof.

 

“Change of Control” shall mean the occurrence of one or more of the following
events: (a) any Person or two or more Persons acting in concert shall have
acquired “beneficial ownership,” directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 35% or more of the combined voting power of
all Voting Stock of the Borrower, or (b) Continuing Directors shall cease for
any reason to constitute a majority of the members of the board of directors of
the Borrower then in office.  As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934.

 

“Closing Date” shall mean the date of this Credit Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral Account Notification and Acknowledgements” shall mean, collectively,
(a) the Collateral Account Notification and Acknowledgement among the Collateral
Agent, Banc of America Securities LLC and the Borrower relating to the BAS
Investment Collateral Account, in form and substance satisfactory to the
Administrative Agent and (b) the Collateral Account Notification and
Acknowledgement among the Collateral Agent, Bank of America, N.A., as the
depository, and the Borrower relating to the BANA Investment Collateral Account,
in form and substance satisfactory to the Administrative Agent and,
individually, either one of them.

 

“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Credit Agreement and any successors in such capacity.

 

“Collateral Engagement Date” shall have the meaning set forth in Section 5.12.

 

“Collateral Release Date” shall have the meaning set forth in Section 5.12.

 

“Commitment” shall mean the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.

 

5

--------------------------------------------------------------------------------


 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement,
substantially in the form of Schedule 9.6(c).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

 

“Consolidated EBITDA” shall mean, for any period, determined for the Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net
Income, plus (b) an amount which, in the determination of Consolidated Net
Income, has been deducted for (i) Consolidated Interest Expense, (ii) total
federal, state, local and foreign income and similar taxes, (iii) depreciation
and amortization expense, and (iv) other non-cash items (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period), minus (c) non-cash items increasing
Consolidated Net Income for such period (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period or will result in the receipt of cash payments in a
future period), all as determined in accordance with GAAP.  Unless expressly
indicated otherwise, the applicable period shall be for the four consecutive
quarters ending on the date of computation.

 

“Consolidated Interest Coverage Ratio” shall mean, as of the end of any fiscal
quarter of the Borrower for the four fiscal quarter period ending on such date
with respect to the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) Consolidated EBITDA for such period to (b) the difference (to the
extent the difference between the following is negative, for purposes of
calculating the Consolidated Interest Coverage Ratio, this clause (b) shall be
set at $1) of (i) Consolidated Interest Expense for such period minus (ii)
Consolidated Interest Income for such period.

 

“Consolidated Interest Expense” shall mean, for any period, all interest expense
(including, without limitation, the interest component under Capital Leases) of
the Borrower and its Subsidiaries on a consolidated basis, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Hedging Agreements, as determined in accordance
with GAAP.  Unless expressly indicated otherwise, the applicable period shall be
for the four consecutive quarters ending on the date of computation.

 

“Consolidated Interest Income” shall mean, for any period, all interest income
of the Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.  Unless expressly indicated otherwise, the applicable
period shall be for the four consecutive quarters ending on the date of
computation.

 

“Consolidated Leverage Ratio” shall mean, as of the end of any fiscal quarter of
the Borrower for the four fiscal quarter period ending on such date with respect
to the Borrower and its Subsidiaries on a consolidated basis, the ratio of (a)
Funded Debt of the Borrower and its Subsidiaries on a consolidated basis on the
last day of such period to (b) Consolidated EBITDA for such period.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean for any period, net income of the Borrower
and its Subsidiaries on a consolidated basis, as determined in accordance with
GAAP.  Unless expressly indicated otherwise, the applicable period shall be for
the four consecutive quarters ending on the date of computation.

 

“Consolidated Net Worth” shall mean, as of any date of computation, (a)
Consolidated Total Assets minus (b) the total liabilities of the Borrower and
its Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

 

“Consolidated Total Assets” shall mean, on the date of computation, the amount
of total assets of the Borrower and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.

 

“Continuing Directors” shall mean either during any period of up to 24
consecutive months commencing after the Closing Date, individuals who at the
beginning of such 24 month period were directors of the Borrower (together with
any new director whose election by the Borrower’s board of directors or whose
nomination for election by the Borrower’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Credit Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Credit Documents” shall mean this Credit Agreement, the Cash Collateral
Security Agreement, each of the Notes, any Joinder Agreement, any Commitment
Transfer Supplement, the Letters of Credit, LOC Documents and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent, the Collateral Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement).

 

“Credit Party” shall mean any of the Borrower and the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, all of the
obligations of the Credit Parties to the Lenders (including the Issuing
Lenders), the Collateral Agent, and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).

 

7

--------------------------------------------------------------------------------


 

“Debt Rating” shall mean the debt rating for the Borrower’s senior, unsecured,
non-credit enhanced long term indebtedness for money borrowed as determined by
Moody’s and S&P.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, any state
thereof or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” shall mean any event that would constitute an Event of Default,
whether or not any requirement for the giving of notice or the lapse of time, or
both, or any other condition, has been satisfied.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof, (b) has failed to pay to the Administrative Agent , the
Collateral Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement, or (c) has been deemed insolvent or has become
subject to a bankruptcy or insolvency proceeding or to a receiver, trustee or
similar official.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) and that extends credit or buys loans as one of its
businesses; provided, no Affiliate of the Borrower (except as agreed by the
Administrative Agent) shall be an Eligible Assignee.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Existing Letters of Credit” shall mean each of the letters of credit described
by date of issuance, amount, purpose and the date of expiry on Schedule 1.1-B
hereto.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

 

“Facility Fee” shall have the meaning set forth in Section 2.5(a).

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated July 23, 2004 addressed to
the Borrower from the Administrative Agent and WCM, as amended, modified or
otherwise supplemented.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within nine months of the
incurrence thereof) that would appear as liabilities on a balance sheet of such
Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) all obligations of such Person under Hedging Agreements,
excluding any portion thereof that would be accounted for as interest expense
under GAAP, (g) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn and unreimbursed thereunder, (h) all preferred
Capital Stock or other equity interests issued by such

 

9

--------------------------------------------------------------------------------


 

Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration on or prior to the Maturity Date, (i) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (j) all
Indebtedness of others of the type described in clauses (a) through (i) hereof
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (k) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person of the
type described in clauses (a) through (i) hereof, and (l) all Indebtedness of
the type described in clauses (a) through (i) hereof of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided, that Funded Debt shall not include any Indebtedness of
the Borrower or its Subsidiaries that is non-recourse to the Borrower or its
Subsidiaries or their respective assets.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.19.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.  The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Guarantor” shall mean any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto and the Additional Credit Parties
which execute a Joinder Agreement, together with their successors and permitted
assigns.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

10

--------------------------------------------------------------------------------


 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Hedging Agreement Provider” shall mean any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.1 to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Hedging Agreement but has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under the Credit Agreement.

 

“Incremental Facility” shall have the meaning set forth in Section 2.4.

 

“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within nine months of the
incurrence thereof) that would appear as liabilities on a balance sheet of such
Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) all obligations of such Person under Hedging Agreements,
excluding any portion thereof that would be accounted for as interest expense
under GAAP, (g) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn and unreimbursed thereunder (excluding performance
based letters of credit issued to the Borrower’s customers in connection with
certain long-term contracts), (h) all preferred Capital Stock or other equity
interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration, (i) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (j) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (k) all Indebtedness of others of the type described in
clauses (a) through (j) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (l) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) through (j)
hereof, and (m) all Indebtedness of the type described in clauses (a) through
(j) hereof of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer in proportion to such Person’s
ownership percentage in such partnership or joint venture.

 

11

--------------------------------------------------------------------------------


 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
which is the subject of a mandatory prepayment required pursuant to
Section 2.7(a), the date on which such mandatory prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)                                        initially, the period commencing on
the Borrowing Date or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending one, two, three or six months thereafter, subject to
availability, as selected by the Borrower in the Notice of Borrowing or Notice
of Conversion given with respect thereto; and

 

(b)                                       thereafter, each period commencing on
the last day of the immediately preceding Interest Period applicable to such
LIBOR Rate Loan and ending one, two, three or six months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(i)                                     if any Interest Period pertaining to a
LIBOR Rate Loan would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month;

 

(iii)                               if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan;

 

12

--------------------------------------------------------------------------------


 

(iv)                              if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan;

 

(v)                                 no Interest Period in respect of any Loan
shall extend beyond the Maturity Date; and

 

(vi)                              no more than six (6) LIBOR Rate Loans may be
in effect at any time.  For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.

 

“Investment Grade Debt Rating” shall mean a Debt Rating of BBB- or higher by S&P
and Baa3 or higher by Moody’s; provided, however, if (a) only one of S&P and
Moody’s at any time of determination shall have in effect a Debt Rating, the
available rating shall apply, (b) neither S&P nor Moody’s at any time of
determination shall have in effect a Debt Rating, the Borrower shall not have an
Investment Grade Rating, (c) the ratings established by S&P and Moody’s shall
fall within different levels, the higher rating shall apply; provided, that if
there exists a multiple level split in the ratings, the rating that is one level
higher than the lower level shall apply, (d) any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change,
and (e) S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

 

“Issuing Lender” shall mean Wachovia or Bank of America, N.A., as applicable.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

13

--------------------------------------------------------------------------------


 

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letter of Credit, in
each case as such letter of credit may be amended, modified, extended, renewed
or replaced from time to time.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%).  If, for any reason, neither of such rates is
available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

LIBOR

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature

 

14

--------------------------------------------------------------------------------


 

whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Commitment as specified in Schedule 2.1(a), as such amount may be reduced
from time to time in accordance with the provisions hereof.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.2(a).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

 

“LOC Mandatory Borrowing” shall have the meaning set forth in Section 2.2(e).

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“Margin Stock” shall have the meaning given such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property,  condition (financial or otherwise) or prospects
of any of  the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any Guarantor to perform its obligations, when such
obligations are required to be performed, under this Credit Agreement, any of
the Notes or any other Credit Document or (c) the validity or enforceability of
this Credit Agreement, any of the Notes or any of the other Credit Documents or
the rights or remedies of the Administrative Agent, the Collateral Agent or the
Lenders hereunder or thereunder.

 

“Material Contract” shall mean any contract or other agreement, whether written
or oral, to which any Credit Party or any of its Subsidiaries is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

 

“Material Proceeding” shall mean any litigation, investigation or other
proceeding by or before any Governmental Authority (a) which involves any of the
Credit Documents or any of the transactions contemplated hereby or thereby, (b)
which involves the Borrower or any of its Subsidiaries as a party or the
property of Borrower or any of its Subsidiaries, and could

 

15

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect if adversely
determined, (c) in which there has been issued an injunction, writ, temporary
restraining order or any other order of any nature which purports to restrain or
enjoin the making of any requested Extension of Credit, the consummation of any
other transaction contemplated by the Credit Documents, or the enforceability of
any provision of any of the Credit Documents, (d) which involves the breach or
violation by the Borrower or any of its Subsidiaries of, or default by the
Borrower or any of its Subsidiaries under, any Material Contract which, in each
case, could reasonably be expected to have a Material Adverse Effect or
(e) which involves the violation by the Borrower or any of its Subsidiaries of
any applicable law which could reasonably be expected to have a Material Adverse
Effect.

 

“Maturity Date” shall mean the fifth anniversary of the Closing Date.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“No Collateral Period” shall mean any period during the Commitment Period that
is not the Cash Collateral Period.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.

 

“Notice of Borrowing” shall mean a written request for a Revolving Loan or a
Swingline Loan, in each case substantially in the form of Schedule 2.1(b)(i).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion or
extension as referenced and defined in Section 2.10.

 

“Obligations” shall mean, collectively, Loans and LOC Obligations and all other
obligations of the Credit Parties to the Administrative Agent, the Collateral
Agent, and the Lenders under the Credit Documents.

 

“Off-Balance Sheet Liabilities” shall mean, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable laws (including Debtor Relief Laws);
(b) the monetary obligations under any

 

16

--------------------------------------------------------------------------------


 

financing lease or so-called “synthetic”, tax retention or off-balance sheet
lease transaction which, upon the application of any Debtor Relief Law to such
Person or any of its Subsidiaries, would be characterized as indebtedness;
(b) the monetary obligations under any sale and leaseback transaction which does
not create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (c) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the consolidated balance sheet of such
Person and its Subsidiaries (for purposes of this clause (d), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.2 and in Swingline Loans
as provided in Section 2.3.

 

“Patriot Act” shall have the meaning set forth in Section 9.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of the assets or all of the Capital Stock of a
Person that is incorporated, formed or organized in the United States or any
division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person referred to
herein as the “Target”), in each case that is in the same line of business (or
assets used in the same line of business) as the Credit Parties and their
Subsidiaries, so long as (a) no Default or Event of Default shall then exist or
would exist after giving effect thereto, (b) if applicable, the Credit Parties
shall have complied with the documentation requirements for a Permitted
Acquisition as set forth in Section 5.2(e), (c) the Credit Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent and the
Required Lenders that the Credit Parties will be in compliance on a pro forma
basis with all of the terms and provisions of the financial covenants set forth
in Section 5.9, (d) the Target, if a Person, shall have executed a Joinder
Agreement in accordance with the terms of Section 5.10, and (e) such acquisition
has been approved by the Board of Directors and/or shareholders of the
applicable Credit Party.

 

“Permitted Cash Collateral” shall mean (i) cash and (ii) investments in the
Nations Money Market Reserves Fund and Nations Treasury Reserves Fund held in
the BAS Investment Collateral Account or any successor funds approved by the
Administrative Agent.

 

“Permitted Investments” shall mean:

 

(a)                                  cash and Cash Equivalents;

 

17

--------------------------------------------------------------------------------


 

(b)                                 receivables owing to the Borrower or any of
its Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(c)                                  Investments in and loans to any Credit
Parties;

 

(d)                                 (i) loans and advances to employees (other
than any officer or director) of the Borrower or its Subsidiaries in an
aggregate amount not to exceed $5,000,000 at any time outstanding and (ii) in
addition to the loans and advances made pursuant to the immediately preceding
clause (i), advances to employees of the Borrower or its Subsidiaries made in
accordance with the Borrower’s relocation policy in connection with the
relocation of the Borrower’s headquarters from Portland, Oregon to Nashville,
Tennessee;

 

(e)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(f)                                    Investments, acquisitions or transactions
permitted under Section 6.4(b);

 

(g)                                 Hedging Agreements entered into by the
Borrower to the extent permitted pursuant to Section 6.1;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Permitted Cash Collateral;

 

(j)                                     Investments in and loans to the Canadian
Subsidiary not to exceed (i) the amount of such Investments and loans
outstanding on the Closing Date (the “Closing Date Investment Amount”) plus (ii)
on a cumulative basis as of the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2004 (A) for such fiscal
year, 15% of the Closing Date Investment Amount, and (B) for each subsequent
fiscal year, 15% of the aggregate Investments in and loans to the Canadian
Subsidiary as of the end of the immediately preceding fiscal year;

 

(k)                                  Investments existing (or committed to made,
but not yet funded) on the Closing Date and listed on Schedule 1.1-D;

 

(l)                                     Investments in Securitization Vehicles;
provided, however, that both immediately before and after giving effect to such
Investment no Default or Event of Default shall have occurred and be continuing,
and Investments of any Securitization Vehicle in the Borrower or in another
Securitization Vehicle; and

 

18

--------------------------------------------------------------------------------


 

(m)                               other Investments in addition to those
permitted by the foregoing clauses in an aggregate amount not to exceed20% of
Consolidated Net Worth at any time outstanding.

 

“Permitted Liens” shall mean:

 

(a)                                  Liens created by or otherwise existing,
under or in connection with this Credit Agreement or the other Credit Documents
in favor of the Administrative Agent or Collateral Agent for the benefit of the
Lenders and the Agents;

 

(b)                                 purchase money Liens securing purchase money
indebtedness (and refinancings thereof) to the extent permitted under
Section 6.1(c);

 

(c)                                  Liens for taxes, assessments, charges or
other governmental levies not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or which are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings;

 

(e)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

(f)                                    deposits to secure the performance of
bids, trade contracts, (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 any extension, renewal or replacement (or
successive extensions, renewals or replacements) , in whole or in part, of any
Lien referred to in the foregoing clauses; provided that such extension, renewal
or replacement Lien shall be limited to all or a part of the property which
secured the Lien so extended, renewed or replaced (plus improvements on such
property);

 

(h)                                 Liens existing on the Closing Date and set
forth on Schedule 1.1-B; provided that (i) no such Lien shall at any time be
extended to cover property or assets other than the property or assets subject
thereto on the Closing Date and (ii) the principal amount of the Indebtedness
secured by such Liens shall not be extended, renewed, refunded or refinanced
unless the principal amount of such Indebtedness is not increased

 

19

--------------------------------------------------------------------------------


 

at the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing, and so
long as such Indebtedness is permitted to be incurred under Section 6.1;

 

(i)                                     Liens arising in connection with Capital
Leases to the extent permitted under Section 6.1(c);

 

(j)                                     Liens on the property of a Person
existing at the time such Person becomes a Subsidiary of the Borrower in a
transaction permitted hereunder securing Indebtedness permitted to be incurred
under Section 6.1; provided, however, that any such Lien may not extend to any
other property of the Borrower or any other Subsidiary that is not a Subsidiary
of such Person; provided, further, that any such Lien was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of the Borrower;

 

(k)                                  easements, rights-of-way, restrictions,
defects in title and other similar encumbrances affecting real property which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the conduct of the business of the applicable Person; and

 

(l)                                     other Liens in addition to those
permitted by the foregoing clauses securing Indebtedness in an aggregate amount
not to exceed the following (measured at the time of incurrence):  (i) if the
Borrower has an Investment Grade Debt Rating, 15% of Consolidated Net Worth at
any time outstanding or (ii) if the Borrower does not have an Investment Grade
Debt Rating, 8% of Consolidated Net Worth at any time outstanding.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which any Credit Party or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Properties” shall have the meaning set forth in Section 3.11(a).

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by the Borrower or
any of its

 

20

--------------------------------------------------------------------------------


 

Subsidiaries which results in the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason thereof.

 

“Register” shall have the meaning set forth in Section 9.6(d).

 

“Related Fund” shall mean, with respect to any Lender or other Person who
invests in commercial bank loans in the ordinary course of business, any other
fund or trust or entity that invests in commercial bank loans in the ordinary
course of business and is advised or managed by such Lender, by an Affiliate of
such Lender or other Persons or the same investment advisor as such Lender or by
an Affiliate of such Lender or investment advisor.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean Lenders holding in the aggregate greater than 50%
of (a) the Commitments (and Participation Interests therein) or (b) if the
Commitments have been terminated, the outstanding Loans and Participation
Interests (including the Participation Interests of the Issuing Lender in any
Letters of Credit and of the Swingline Lender in Swingline Loans) provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Obligations
(including Participation Interests) owing to such Defaulting Lender and such
Defaulting Lender’s Commitments, or after termination of the Commitments, the
principal balance of the Obligations owing to such Defaulting Lender.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to (a) the Borrower, any of the President,
the Chief Executive Officer or the Chief Financial Officer or (b) any other
Credit Party, any duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or

 

21

--------------------------------------------------------------------------------


 

hereafter outstanding, (d) any payment with respect to any earnout obligation,
(e) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Debt or (f) the payment by the Borrower or any
of its Subsidiaries of any management or consulting fee to any Person or of any
salary, bonus or other form of compensation to any Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of any
such Person, to the extent such salary, bonus or other form of compensation is
not included in the corporate overhead of the Borrower or such Subsidiary.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to such Lender’s Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

“Revolving Committed Amount” shall mean the amount of each Lender’s Revolving
Commitment as specified on Schedule 2.1(a), as such amount may be reduced from
time to time in accordance with the provisions hereof.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(e), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

“Securitization Vehicle” shall mean a special purpose vehicle that is a
wholly-owned Subsidiary of the Borrower and is a corporation, limited liability
company, trust or other person organized for the limited purpose of entering
into securitization transactions by purchasing, or receiving by way of capital
contributions, assets from the Borrower and obtaining financing for such assets
from third parties, and whose structure is designed to insulate such vehicle
from the credit risk of the Borrower.

 

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and raw materials in the ordinary course of business, or (b) the
sale, transfer or other disposition of Cash Equivalents for fair market value.

 

22

--------------------------------------------------------------------------------


 

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Required Lenders.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement
shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“Swingline Lender” shall mean Wachovia.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.3(a).

 

“Swingline Mandatory Borrowing” shall have the meaning set forth in
Section 2.3(b)(ii).

 

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition.”

 

“Taxes” shall have the meaning set forth in Section 2.18.

 

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.  A Tranche may sometimes be referred to
as a “LIBOR Tranche”.

 

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

 

“2.18 Certificate” shall have the meaning set forth in Section 2.18(b).

 

23

--------------------------------------------------------------------------------


 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, together with its
successors and/or assigns.

 

“WCM” shall mean Wachovia Capital Markets, LLC, together with its successors and
assigns.

 


SECTION 1.2                                      OTHER DEFINITIONAL PROVISIONS.


 

(a)                                  Unless otherwise specified therein, all
terms defined in this Credit Agreement shall have the defined meanings when used
in the Notes or other Credit Documents or any certificate or other document made
or delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Credit Agreement shall refer to
this Credit Agreement as a whole and not to any particular provision of this
Credit Agreement, and Section, subsection, Schedule and Exhibit references are
to this Credit Agreement unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 


SECTION 1.3                                      ACCOUNTING TERMS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower shall notify the Administrative Agent that it
wishes to amend any covenant in Section 5.9 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Section 5.9 for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to

 

24

--------------------------------------------------------------------------------


 

which no objection shall have been made in accordance with the provisions above
and (ii) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in Section 5.9, after consummation
of any Permitted Acquisition, (i) income statement items and other balance sheet
items (whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period, and (ii) Indebtedness of a Target which is retired in
connection with a Permitted Acquisition shall be excluded from such calculations
and deemed to have been retired as of the first day of such applicable period.

 


SECTION 1.4                                      TIME REFERENCES.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


ARTICLE II


 


THE LOANS; AMOUNT AND TERMS


 


SECTION 2.1                                      REVOLVING LOANS.


 

(a)                                  Revolving Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time in an aggregate principal amount of up to ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000) (as such aggregate maximum amount may be
reduced from time to time as provided in Section 2.6 or increased from time to
time as provided in Section 2.4, the “Aggregate Revolving Committed Amount”) for
the purposes hereinafter set forth; provided, however, that (i) with regard to
each Lender individually, the aggregate principal amount of such Lender’s
Revolving Commitment Percentage of outstanding Revolving Loans plus such
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans plus
such Lender’s Revolving Commitment Percentage of LOC Obligations shall not
exceed such Lender’s Revolving Committed Amount, and (ii) with regard to the
Lenders collectively, the aggregate principal amount of the outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount. 
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however,
Revolving Loans made on the Closing Date or on any of the three Business Days
following the Closing Date may only consist of Alternate Base Rate Loans unless
the Borrower executes a funding indemnity letter in form and substance
satisfactory to the Administrative Agent.  LIBOR Rate Loans shall be made by
each Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its
Domestic Lending Office.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Revolving Loan Borrowings.

 

(i)                                     Notice of Borrowing.  The Borrower may
request a Revolving Loan borrowing by delivering a Notice of Borrowing (or
telephone notice promptly confirmed by delivery of a Notice of Borrowing, which
delivery may be by fax) to the Administrative Agent not later than 12:00 Noon on
the Business Day prior to the date of requested borrowing in the case of
Alternate Base Rate Loans denominated in Dollars and on the third Business Day
prior to the date of the requested borrowing in the case of LIBOR Rate Loans. 
Each such request for borrowing shall be irrevocable and shall specify (A) the
Borrower, (B) that a Revolving Loan is requested, (C) the date of the requested
borrowing (which shall be a Business Day), (D) the aggregate principal amount to
be borrowed, (E) whether the borrowing shall be comprised of Alternate Base Rate
Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans are
requested, the Interest Period(s).  If the Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder.  The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof.

 

(ii)                                  Minimum Amounts.  Each Revolving Loan
which is an Alternate Base Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof (or the
remaining amount of the Aggregate Revolving Committed Amount, if less).  Each
Revolving Loan which is a LIBOR Rate Loan shall be in a minimum aggregate amount
of $2,000,000 and in integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Aggregate Revolving Committed Amount, if less).

 

(iii)                               Advances.  Each Lender will make its
Revolving Commitment Percentage of each Revolving Loan borrowing available to
the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Schedule 9.2, or at such other office as the
Administrative Agent may designate in writing, by 12:00 noon on the date
specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Revolving Loans shall be due and payable in full on the Maturity Date.

 

26

--------------------------------------------------------------------------------


 

(d)                                 Interest.  Subject to the provisions of
Section 2.9, Revolving Loans shall bear interest as follows:

 

(i)                                     Alternate Base Rate Loans.  During such
periods as Revolving Loans shall be comprised of Alternate Base Rate Loans, each
such Alternate Base Rate Loan shall bear interest at a per annum rate equal to
the sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
Revolving Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate
Loan shall bear interest at a per annum rate equal to the sum of the LIBOR Rate
plus the Applicable Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)                                  Revolving Notes.  Each Lender’s Revolving
Committed Amount shall be evidenced by a duly executed promissory note of the
Borrower to such Lender in substantially the form of Schedule 2.1(e), if
requested by such Lender.

 


SECTION 2.2                                      LETTER OF CREDIT SUBFACILITY.


 

(a)                                  Issuance.  Subject to the terms and
conditions hereof and of the LOC Documents, if any, and any other terms and
conditions which the Issuing Lenders may reasonably require, during the
Commitment Period the Issuing Lenders shall issue, and the Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form acceptable to the applicable Issuing Lender;
provided, however, that (i) the aggregate amount of LOC Obligations shall not at
any time exceed 90% of the Aggregate Revolving Committed Amount (the “LOC
Committed Amount”), (ii) the sum of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not at any time exceed the Aggregate
Revolving Committed Amount, (iii) all Letters of Credit shall be denominated in
U.S. Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby or trade letters of credit, including in
connection with workers’ compensation and other insurance programs, and trade
letters of credit.  Except as otherwise expressly agreed upon by all the
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Borrower or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date that
is thirty (30) days prior to the Maturity Date unless (A) the Borrower shall
have cash collateralized such Letter of Credit, in a manner satisfactory to the
Administrative Agent, in an amount equal to 105% of the maximum amount which is
available to be drawn under such Letter of Credit, and (B) the expiry date of
such Letter of Credit shall not be more than twelve (12) months after the
Maturity Date.  Each Letter of Credit shall comply with the related LOC
Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.  Any Letters of Credit issued hereunder shall be in a

 

27

--------------------------------------------------------------------------------


 

minimum original face amount of $50,000 or such lesser amount as agreed to by
the Administrative Agent.  The Borrower’s reimbursement obligations in respect
of the Existing Letters of Credit, and each Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement.  Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the related LOC Documents, whether or not such
maximum face amount is in effect at such time and after reducing such maximum
face amount by any amount by which the maximum face amount of such Letter of
Credit has been permanently reduced.

 

(b)                                 Notice and Reports.  The request for the
issuance of a Letter of Credit shall be submitted to the applicable Issuing
Lender and the Administrative Agent at least five (5) Business Days prior to the
requested date of issuance.  The applicable Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments, expirations, terminations, cancellations or replacements which may
have occurred.  The applicable Issuing Lender will further provide to the
Administrative Agent promptly upon request copies of the Letters of Credit.  The
applicable Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

(c)                                  Participations.  Each Lender (i) on the
Closing Date with respect to the Existing Letters of Credit and (ii) upon
issuance of any other Letter of Credit, shall be deemed to have purchased
without recourse a risk participation from the applicable Issuing Lender in such
Letter of Credit and the obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Revolving Commitment
Percentage of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the applicable Issuing Lender therefor and discharge
when due, its Revolving Commitment Percentage of the obligations arising under
such Letter of Credit.  Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the applicable Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Lender shall pay to the applicable Issuing Lender its Revolving
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by the applicable Issuing Lender of an unreimbursed drawing
pursuant to the provisions of subsection (d) hereof.  The obligation of each
Lender to so reimburse the applicable Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Lender under any Letter of Credit, together with interest as
hereinafter provided.

 

(d)                                 Reimbursement.  In the event of any drawing
under any Letter of Credit, the applicable Issuing Lender will promptly notify
the Borrower and the Administrative Agent.  The Borrower shall reimburse the
applicable Issuing Lender on the day of drawing under any Letter

 

28

--------------------------------------------------------------------------------


 

of Credit (with the proceeds of a Revolving Loan obtained hereunder or
otherwise) in same day funds as provided herein or in the LOC Documents.  If the
Borrower shall fail to reimburse the applicable Issuing Lender as provided
herein, the unreimbursed amount of such drawing shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans plus two percent (2%) for so
long as such amount shall be unreimbursed.  Unless the Borrower shall
immediately notify the applicable Issuing Lender and the Administrative Agent of
its intent to otherwise reimburse the applicable Issuing Lender, the Borrower
shall be deemed to have requested a LOC Mandatory Borrowing in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations.  The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the applicable Issuing Lender,
the Administrative Agent, the Lenders, the beneficiary of the Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.  The
applicable Issuing Lender will promptly notify the other Lenders of the amount
of any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of the applicable Issuing Lender in Dollars
and in immediately available funds, the amount of such Lender’s Revolving
Commitment Percentage of such unreimbursed drawing.  Such payment shall be made
on the day such notice is received by such Lender from the applicable Issuing
Lender if such notice is received at or before 1:00 p.m., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received.  If such Lender does not pay such amount to the
applicable Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of the applicable
Issuing Lender interest on the unpaid amount during the period from the date of
such drawing until such Lender pays such amount to the applicable Issuing Lender
in full at a rate per annum equal to, if paid within two (2) Business Days of
the date of drawing, the Federal Funds Effective Rate and thereafter at a rate
equal to the Alternate Base Rate.  Each Lender’s obligation to make such payment
to the applicable Issuing Lender, and the right of the applicable Issuing Lender
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and without regard to the termination of this
Credit Agreement or the Commitments hereunder, the existence of a Default or
Event of Default or the acceleration of the Credit Party Obligations hereunder
and shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Repayment with Revolving Loans.  On any day
on which the Borrower shall have requested, or been deemed to have requested, a
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested in connection with a drawing under a Letter
of Credit, in which case a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans (each such borrowing, a “LOC Mandatory Borrowing”)
shall be immediately made (without giving effect to any termination of the
Commitments pursuant to Section 7.2) pro rata based on each Lender’s respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) and in the case of both
clauses (i) and (ii) the proceeds thereof shall be paid directly to the
applicable Issuing Lender for application to the respective LOC Obligations. 
Each Lender hereby irrevocably agrees to make such

 

29

--------------------------------------------------------------------------------


 

Revolving Loans immediately upon any such request or deemed request on account
of each LOC Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (i) the amount of
LOC Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required in Section 2.1(b),
(v) the date of such LOC Mandatory Borrowing, or (vi) any reduction in the
Aggregate Revolving Committed Amount after any such Letter of Credit may have
been drawn upon; provided, however, that in the event any such LOC Mandatory
Borrowing should be less than the minimum amount for borrowings of Revolving
Loans otherwise provided in Section 2.1(b)(ii), the Borrower shall pay to the
Administrative Agent for its own account an administrative fee of $500.  In the
event that any LOC Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the LOC Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the LOC Mandatory Borrowing would otherwise have occurred, then the
amount of such Lender’s unfunded Participation Interest therein shall bear
interest payable by such Lender to the applicable Issuing Lender upon demand, at
the rate equal to, if paid within two (2) Business Days of such date, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.

 

(f)                                    Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                 Uniform Customs and Practices.  Each trade
Letter of Credit shall be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the International
Chamber of Commerce (the “UCP”), and the UCP shall be incorporated therein and
deemed in all respects to be a part thereof.  In addition, unless otherwise
expressly agreed by the Issuing Lender and the Borrower when a standby Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit.

 


SECTION 2.3                                      SWINGLINE LOAN SUBFACILITY.


 

(a)                                  Swingline Commitment.  At any time during
the No Collateral Period, subject to the terms and conditions hereof, the
Swingline Lender, in its individual capacity, agrees to make certain revolving
credit loans to the Borrower (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) for the purposes hereinafter set forth; provided, however,
(i) the aggregate amount of Swingline Loans outstanding at any time shall not
exceed TEN MILLION DOLLARS ($10,000,000) (the “Swingline Committed Amount”), and
(ii) the sum of the

 

30

--------------------------------------------------------------------------------


 

outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount. 
Swingline Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof.

 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Notice of Borrowing and Disbursement. 
The Swingline Lender will make Swingline Loans available to the Borrower on any
Business Day upon request made by the Borrower not later than 12:00 noon on such
Business Day.  A notice of request for Swingline Loan borrowing shall be made in
the form of Schedule 2.1(b)(i) with appropriate modifications.  Swingline Loan
borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.

 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the Maturity Date.  The
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Revolving Loan borrowing, in which case the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans in the amount of such Swingline Loans; provided,
however, that, in the following circumstances, any such demand shall also be
deemed to have been given one Business Day prior to the occurrence thereof
(A) the Maturity Date, (B) the occurrence of any Event of Default described in
Section 7.1(e), (C) upon acceleration of the Credit Party Obligations hereunder,
whether on account of an Event of Default described in Section 7.1(e) or any
other Event of Default, and (D) the exercise of remedies in accordance with the
provisions of Section 7.2 hereof (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as “Swingline Mandatory Borrowing”).  Each Lender hereby irrevocably
agrees to make such Revolving Loans promptly upon any such request or deemed
request on account of each Swingline Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the same such date
notwithstanding (I) the amount of Swingline Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (II) whether any conditions specified in Section 4.2 are then
satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required in Section 2.1(b)(i), (V) the date of such Swingline
Mandatory Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Swingline
Mandatory Borrowing or contemporaneously therewith.  In the event that any
Swingline Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Swingline Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such participations in the outstanding Swingline Loans as shall
be necessary to cause each such Lender to share in such Swingline Loans ratably

 

31

--------------------------------------------------------------------------------


 

based upon its respective Revolving Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2);
provided that (A) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased, and (B) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the day upon which the
Swingline Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the rate equal to, if paid within
two (2) Business Days of the date of the Swingline Mandatory Borrowing, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.

 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.9, Swingline Loans shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans.  Interest on Swingline Loans
shall be payable in arrears on each Interest Payment Date.

 

(d)                                 Swingline Note.  The Swingline Loans shall
be evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Schedule 2.3(d).

 


SECTION 2.4                                      INCREMENTAL FACILITY.


 

Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time and from time to time (but not to exceed four (4)
increases in the aggregate) prior to the date that is ninety (90) days prior to
the Maturity Date, to incur additional Indebtedness under this Credit Agreement
in the form of an increase to the Aggregate Revolving Committed Amount (each an
“Incremental Facility”) by an aggregate amount of up to $100,000,000.  The
following terms and conditions shall apply to each Incremental Facility:  (a)
the loans made under any such Incremental Facility (each an “Additional Loan”)
shall constitute Credit Party Obligations and will be guaranteed with the other
Credit Party Obligations on a pari passu basis, (b) any such Incremental
Facility shall have the same terms (including interest rate and maturity date)
as the existing Revolving Loans, (c) any such Incremental Facility shall be
entitled to the same voting rights as the existing Revolving Loans and shall be
entitled to receive proceeds of prepayments on the same basis as the existing
Revolving Loans, (d) any such Incremental Facility shall be obtained from
existing Lenders or from other banks, financial institutions or investment
funds, in each case in accordance with the terms set forth below, (e) any such
Incremental Facility shall be in a minimum principal amount of $10,000,000 and
integral multiples of $10,000,000 in excess thereof, (f) the proceeds of any
Additional Loan will be used for the purposes set forth in Section 3.12, (g) the
Borrower shall execute a Revolving Note in favor of any new Lender, if requested
by such Lender, (h) the conditions to Extensions of Credit in Section 4.2 shall
have been satisfied and (i) the Administrative Agent shall have received from
the Borrower updated financial projections and an officer’s certificate, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, after giving effect to any such Incremental Facility on a
pro forma basis, the Borrower will be in compliance with the financial covenants
set forth in Section 5.9.  Participation in the Incremental Facility shall be
offered first

 

32

--------------------------------------------------------------------------------


 

to each of the existing Lenders, but no Lender shall have any obligation to
provide all or any portion of the Incremental Facility.  If the amount of the
Incremental Facility requested by the Borrower shall exceed the commitments
which the existing Lenders are willing to provide with respect to such
Incremental Facility, then the Borrower may invite other banks, financial
institutions and investment funds reasonably acceptable to the Administrative
Agent to join this Credit Agreement as Lenders hereunder for the portion of such
Incremental Facility not taken by existing Lenders, provided that such other
banks, financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent and the Borrower
may reasonably request.  The Administrative Agent is authorized to enter into,
on behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any new
Incremental Facility therein.

 


SECTION 2.5                                      FEES.


 

(a)                                  Facility Fee.  In consideration of the
Commitments, the Borrower agrees to pay to the Administrative Agent for the
ratable benefit of the Lenders holding Commitments a facility fee (the “Facility
Fee”) in an amount equal to the Applicable Percentage per annum on the Aggregate
Revolving Committed Amount, regardless of usage.  The Facility Fee shall be
payable quarterly in arrears on the 15th day following the last day of each
calendar quarter for the prior calendar quarter.

 

(b)                                 Letter of Credit Fees.  In consideration of
the LOC Commitments, the Borrower agrees to pay to the Administrative Agent for
the ratable benefit of the Lenders (including the applicable Issuing Lender) a
fee (the “Letter of Credit Fee”) equal to the Applicable Percentage per annum on
the average daily maximum amount available to be drawn under each Letter of
Credit from the date of issuance to the date of expiration.  The Letter of
Credit Fee shall be payable quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

 

(c)                                  Issuing Lender Fees.  In addition to the
Letter of Credit Fees payable pursuant to subsection (b) hereof, the Borrower
shall pay to the applicable Issuing Lender for its own account without sharing
by the other Lenders the reasonable and customary charges from time to time of
the applicable Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).  The applicable Issuing
Lender may charge, and retain for its own account without sharing by the other
Lenders, an additional facing fee (the “Letter of Credit Facing Fee”) of
one-tenth of one percent (0.10%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it.

 

(d)                                 Administrative Fee.  The Borrower agrees to
pay to the Administrative Agent the annual administrative fee as described in
the Fee Letter.

 


SECTION 2.6                                      COMMITMENT REDUCTIONS.


 

(a)                                  Voluntary Reductions.  The Borrower shall
have the right to terminate or permanently reduce the unused portion of the
Aggregate Revolving Committed Amount at any

 

33

--------------------------------------------------------------------------------


 

time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, the sum of the outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations would exceed the Aggregate
Revolving Committed Amount.

 

(b)                                 Maturity Date.  The Revolving Commitment,
the Swingline Commitment and the LOC Commitment shall automatically terminate on
the Maturity Date.

 


SECTION 2.7                                      PREPAYMENTS.


 

(a)                                  Voluntary Prepayments.  The Borrower shall
have the right to prepay Loans in whole or in part from time to time, without
premium or penalty; provided, however, that (i) LIBOR Rate Loans may only be
prepaid on three (3) Business Days’ prior written notice to the Administrative
Agent and specifying the applicable Loans to be prepaid; (ii) any prepayment of
LIBOR Rate Loans will be subject to Section 2.17; and (iii) each such partial
prepayment of Loans shall be (A) in the case of Revolving Loans, in a minimum
principal amount of $2,000,000 and integral multiples of $1,000,000 (or the then
remaining principal balance of the Loan, if less) and (B) in the case of
Swingline Loans, in a minimum principal amount of $100,000 and integral
multiples of $100,000 (or the then remaining principal balance of the Swingline
Loan, if less).  Subject to the foregoing terms, amounts prepaid under this
Section 2.7(a) shall be applied as the Borrower may elect.

 

(b)                                 Mandatory Prepayments.  If at any time after
the Closing Date, the sum of the outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall exceed the Aggregate Revolving
Committed Amount, the Borrower immediately shall prepay the Loans in an amount
sufficient to eliminate such excess (any such prepayment to be applied as set
forth below).  All amounts required to be paid pursuant to this Section 2.7(b)
shall be applied as follows:  (1) first to the outstanding Swingline Loans
(without any reduction in the Revolving Commitments), (2) second to the
outstanding Revolving Loans (without any reduction in the Revolving Commitments)
and (3) third to a cash collateral account in respect of outstanding LOC
Obligations.  Within the parameters of the applications set forth above,
prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities.  All prepayments
under this Section 2.7(b) shall be subject to Section 2.17 and be accompanied by
interest on the principal amount prepaid through the date of prepayment.

 


SECTION 2.8                                      MINIMUM PRINCIPAL AMOUNT OF
TRANCHES.


 

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any Tranche shall be (a) with

 

34

--------------------------------------------------------------------------------


 

respect to Alternate Base Rate Loans, $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) with respect to LIBOR Rate Loans, $2,000,000 or a
whole multiple of $1,000,000 in excess thereof.

 


SECTION 2.9                                      DEFAULT RATE AND PAYMENT DATES.


 

Upon the occurrence, and during the continuance, of an Event of Default, (i) the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall, at the
discretion of the Required Lenders, bear interest, payable on demand, at a per
annum rate 2% greater than the rate which would otherwise be applicable (or if
no rate is applicable, whether in respect of interest, fees or other amounts,
then the Alternate Base Rate plus 2%) and (ii) the Letter of Credit Fee shall be
2% greater than the rate which would otherwise be applicable.

 


SECTION 2.10                                CONVERSION OPTIONS.


 

(a)                                  The Borrower may, in the case of Revolving
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans, by giving the Administrative Agent at least three (3) Business Days’
prior irrevocable written notice of such election.  A form of Notice of
Conversion/Extension is attached as Schedule 2.10.  If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan.  All or any part of outstanding Alternate Base Rate Loans may be
converted as provided herein, provided that (i) no Loan may be converted into a
LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing and (ii) partial conversions shall be in an aggregate principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

(b)                                 Any LIBOR Rate Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the notice provisions contained in
Section 2.10(a); provided, that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to an Alternate Base Rate Loan at the
end of the applicable Interest Period with respect thereto.  If the Borrower
shall fail to give timely notice of an election to continue a LIBOR Rate Loan,
or the continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR
Rate Loans shall be automatically converted to Alternate Base Rate Loans at the
end of the applicable Interest Period with respect thereto.

 


SECTION 2.11                                COMPUTATION OF INTEREST AND FEES.


 

(a)                                  Interest payable hereunder with respect to
Alternate Base Rate Loans which bear interest at the Prime Rate shall be
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed.  All other fees, interest and all other amounts payable
hereunder shall be calculated on the basis of a 360 day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each

 

35

--------------------------------------------------------------------------------


 

determination of a LIBOR Rate on the Business Day of the determination thereof. 
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Credit Agreement
shall be conclusive and binding on the Borrower and the Lenders in the absence
of manifest error.  The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the computations used by
the Administrative Agent in determining any interest rate.

 

(c)                                  It is the intent of the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between the Lenders and
the Credit Parties are hereby limited by the provisions of this paragraph which
shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral.  In no way, nor in any event or
contingency (including but not limited to prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved, contracted for,
charged, or received under this Credit Agreement, under the Notes or otherwise,
exceed the maximum nonusurious amount permissible under applicable law.  If,
from any possible construction of any of the Credit Documents or any other
document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under applicable law, without the necessity of
execution of any amendment or new document.  If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
applicable law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans.  The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand.  All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 


SECTION 2.12                                PRO RATA TREATMENT AND PAYMENTS.


 

(a)                                  Each borrowing of Revolving Loans and any
reduction of the Revolving Commitments shall be made pro rata according to the
respective Revolving Commitment Percentages of the Lenders.  Each payment under
this Credit Agreement or any Note shall be applied, first, to any fees then due
and owing by the Borrower pursuant to Section 2.5, second, to

 

36

--------------------------------------------------------------------------------


 

interest then due and owing in respect of the Notes of the Borrower and, third,
to principal then due and owing hereunder and under the Notes of the Borrower. 
Each payment on account of any fees pursuant to Section 2.5 shall be made pro
rata in accordance with the respective amounts due and owing (except as to the
Letter of Credit Facing Fee and the Issuing Lender Fees).  Each payment (other
than prepayments) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective amounts due
and owing.  Prepayments made pursuant to Section 2.15 shall be applied in
accordance with such section.  Each mandatory prepayment on account of principal
of the Loans shall be applied in accordance with Section 2.7(b).  All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.18(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified on
Schedule 9.2 in Dollars and in immediately available funds not later than
12:00 noon on the date when due.  The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

 

(b)                                 Allocation of Payments After Event of
Default.  Notwithstanding any other provisions of this Credit Agreement to the
contrary, after the exercise of remedies by the Administrative Agent, the
Collateral Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent,
the Collateral Agent or any Lender on account of the Credit Party Obligations or
any other amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent and the Collateral Agent in connection with enforcing the rights of the
Lenders under the Credit Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

37

--------------------------------------------------------------------------------


 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the applicable Issuing Lender from
time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses ”FIFTH” and “SIXTH” above in the manner provided
in this Section 2.12(b).

 


SECTION 2.13                                NON-RECEIPT OF FUNDS BY THE
ADMINISTRATIVE AGENT.


 

(a)                                  Unless the Administrative Agent shall have
been notified in writing by a Lender prior to the date a Loan is to be made by
such Lender (which notice shall be effective upon receipt) that such Lender does
not intend to make the proceeds of such Loan available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable

 

38

--------------------------------------------------------------------------------


 

borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Effective Rate.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower, prior to the date on which any payment
is due from the Borrower hereunder (which notice shall be effective upon
receipt) that the Borrower does not intend to make such payment, the
Administrative Agent may assume that the Borrower has made such payment when
due, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to each Lender on such payment date an
amount equal to the portion of such assumed payment to which such Lender is
entitled hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender.  If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

 

(c)                                  A certificate of the Administrative Agent
submitted to the Borrower or any Lender with respect to any amount owing under
this Section 2.13 shall be conclusive in the absence of manifest error.

 


SECTION 2.14                                INABILITY TO DETERMINE INTEREST
RATE.


 

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period.  Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 


SECTION 2.15                                ILLEGALITY.


 

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant

 

39

--------------------------------------------------------------------------------


 

Governmental Authority to any Lender shall make it unlawful for such Lender or
its LIBOR Lending Office to make or maintain LIBOR Rate Loans as contemplated by
this Credit Agreement or to obtain in the interbank eurodollar market through
its LIBOR Lending Office the funds with which to make such Loans, (a) such
Lender shall promptly notify the Administrative Agent and the Borrower thereof,
(b) the commitment of such Lender hereunder to make LIBOR Rate Loans or continue
LIBOR Rate Loans as such shall forthwith be suspended until the Administrative
Agent shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Lender’s Loans then outstanding
as LIBOR Rate Loans, if any, shall be converted on the last day of the Interest
Period for such Loans or within such earlier period as required by law as
Alternate Base Rate Loans.  The Borrower hereby agrees to promptly pay any
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section, setting forth the calculation thereof in reasonable
detail, submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 


SECTION 2.16                                REQUIREMENTS OF LAW.


 

(a)                                  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Letter of Credit or any application
relating thereto, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay such

 

40

--------------------------------------------------------------------------------


 

Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such additional cost or reduced amount receivable which such Lender
reasonably deems to be material as determined by such Lender with respect to its
LIBOR Rate Loans or Letters of Credit.  A certificate as to any additional
amounts payable pursuant to this Section, setting forth the calculation thereof
in reasonable detail, submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error. 
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its Domestic Lending Office or LIBOR Lending Office, as the case may be)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 

(b)                                 If any Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made subsequent to the
date hereof does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction.  Such a certificate as to
any additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Borrower shall be conclusive absent
manifest error.

 

(c)                                  The agreements in this Section 2.16 shall
survive the termination of this Credit Agreement and payment of the Credit Party
Obligations.

 


SECTION 2.17                                INDEMNITY.


 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate as to any reasonably incurred additional amounts
payable pursuant to this Section, setting forth the calculation thereof in
reasonable detail, submitted by any Lender,

 

41

--------------------------------------------------------------------------------


 

through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error.  The agreements in this Section shall survive
termination of this Credit Agreement and payment of the Credit Party
Obligations.

 


SECTION 2.18                                TAXES.


 

(a)                                  All payments made by the Borrower hereunder
or under any Note will be, except as provided in Section 2.18(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”).  If any Taxes are so levied or imposed,
the Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Credit Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.

 

(b)                                 Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the Closing
Date, or in the case of a Lender that is an assignee or transferee of an
interest under this Credit Agreement pursuant to Section 9.6(d) (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) if the Lender is a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or successor forms) certifying such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Credit Agreement and under any
Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN or
W-8ECI as set forth in clause (i) above, or (x) a certificate substantially in
the form of Schedule 2.18 (any such certificate, a “2.18 Certificate”) and (y)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8 (or successor form) certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Credit Agreement and under any Note.  In
addition, each Lender agrees that it will deliver upon the Borrower’s request
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or

 

42

--------------------------------------------------------------------------------


 

reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.  Notwithstanding anything to the contrary
contained in Section 2.18(a), but subject to the immediately succeeding
sentence, (A) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (B) the
Borrower shall not be obligated pursuant to Section 2.18(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.18(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes.  Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.18,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 

(c)                                  Each Lender agrees to use reasonable
efforts (including reasonable efforts to change its Domestic Lending Office or
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

 

(d)                                 If the Borrower pays any additional amount
pursuant to this Section 2.18 with respect to a Lender, such Lender shall use
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment; provided that such Lender shall have no
obligation to use such reasonable efforts if either (i) it is in an excess
foreign tax credit position or (ii) it believes in good faith, in its sole
discretion, that claiming a refund or credit would cause adverse tax
consequences to it.  In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower.  In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.18, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments.  Nothing
contained in this Section 2.18 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.18 to the Borrower or any other party.

 

(e)                                  The agreements in this Section 2.18 shall
survive the termination of this Credit Agreement and the payment of the Credit
Party Obligations.

 

43

--------------------------------------------------------------------------------


 


SECTION 2.19                                INDEMNIFICATION; NATURE OF ISSUING
LENDER’S DUTIES.


 

(a)                                  In addition to its other obligations under
Section 2.2, the Borrower hereby agrees to protect, indemnify, pay and save the
applicable Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the applicable Issuing Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of the applicable Issuing Lender to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

 

(b)                                 As between the Borrower and the applicable
Issuing Lender, the Borrower shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof.  The applicable
Issuing Lender shall not be responsible:  (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged or for obtaining any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit); (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply with conditions
required in order to draw upon a Letter of Credit (other than any sight draft,
certificates, express instructions and documents expressly required by the
Letter of Credit); (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the applicable Issuing Lender, including, without limitation, any
Government Acts.  None of the above shall affect, impair, or prevent the vesting
of the applicable Issuing Lender’s rights or powers hereunder.  In furtherance
and not in limitation of the foregoing, each Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Issuing Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
None of the Issuing Lenders, the Agents, any of their respective Affiliates nor
any correspondent, participant or assignee of any Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LOC Document.

 

44

--------------------------------------------------------------------------------


 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the applicable Issuing Lender, under or in connection with any Letter
of Credit or the related certificates, if taken or omitted in good faith, shall
not put the applicable Issuing Lender under any resulting liability to the
Borrower.  It is the intention of the parties that this Credit Agreement shall
be construed and applied to protect and indemnify the applicable Issuing Lender
against any and all risks involved in the issuance of the Letters of Credit, all
of which risks are hereby assumed by the Borrower, including, without
limitation, any and all risks of the acts or omissions, whether rightful or
wrongful, of any Government Authority.  The applicable Issuing Lender shall not,
in any way, be liable for any failure by the applicable Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the applicable Issuing Lender.

 

(d)                                 Nothing in this Section 2.19 is intended to
limit the reimbursement obligation of the Borrower contained in Section 2.2(d)
hereof.  The obligations of the Borrower under this Section 2.19 shall survive
the termination of this Credit Agreement.  No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the applicable Issuing Lender to enforce any right, power or benefit
under this Credit Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 2.19, the Borrower shall have no obligation to
indemnify any applicable Issuing Lender in respect of any liability incurred by
the applicable Issuing Lender arising out of the gross negligence or willful
misconduct of the applicable Issuing Lender (including action not taken by the
applicable Issuing Lender), as determined by a court of competent jurisdiction
pursuant to a final, non-appealable judgment.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:

 


SECTION 3.1                                      FINANCIAL CONDITION.


 

The Borrower has heretofore delivered to the Lenders, at the Lenders’ request,
the following financial statements and information: (a) audited consolidated
financial statements of the Borrower and its Subsidiaries for the Fiscal Years
ended December 31, 2001, 2002 and 2003, consisting of consolidated balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such period, (b) company-prepared unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ended June 30, 2004, consisting of consolidated balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
period, and (c) five-year projections for the Borrower and its Subsidiaries, all
in form and substance reasonably satisfactory to the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent and certified by the chief financial officer of the
Borrower that such consolidated financial statements fairly present the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and (i) with respect to the audited and unaudited financial
statements, the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments, and (ii) with respect to the projections, were prepared in good
faith based upon reasonable assumptions.

 


SECTION 3.2                                      NO CHANGE.


 

Since December 31, 2003, there has been no change in the business, assets,
liabilities, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole which could have a Material Adverse Effect
(other than as disclosed in the Borrower’s Form 10-K for the fiscal year ending
December 31, 2003, as supplemented by the Borrower’s Form 10-Q for the fiscal
quarter ending March 31, 2004 and Form 10-Q for the fiscal quarter ending
June 30, 2004).

 


SECTION 3.3                                      CORPORATE EXISTENCE; CORPORATE
POWER; ENFORCEABILITY.


 

(a)                                  Each of the Credit Parties is duly
organized and validly existing and in good standing under the laws of the state
of its incorporation or formation, as the case may be, and each of the Credit
Parties has the power and authority to enter into and perform its obligations
under the Credit Documents to which it is a party and has the requisite power
and authority to enter into and perform the obligations under each other
agreement, instrument and document to be executed and delivered by it in
connection with or as contemplated by each such Credit Document to which it is a
party or will be a party.

 

(b)                                 The execution and delivery by each of the
Credit Parties of this Credit Agreement and the other applicable Credit
Documents as of such date and the performance by each of the Credit Parties of
its respective obligations under this Credit Agreement and the other applicable
Credit Documents are within the limited liability company or corporate powers of
each of the Credit Parties, have been duly authorized by all necessary limited
liability company or corporate action on the part of each of the Credit Parties
(including without limitation any necessary shareholder action), have been duly
executed and delivered, have received all necessary governmental approval, and
do not and will not (i) violate any Requirement of Law which is binding on any
Credit Party or any of its Subsidiaries, (ii) contravene or conflict with, or
result in a breach of, any provision of the articles of incorporation, bylaws or
other organizational documents of any of the Credit Parties or any of their
Subsidiaries or of any agreement, indenture, instrument or other document which
is binding on any of the Credit Parties or any of their Subsidiaries or (iii)
result in, or require, the creation or imposition of any Lien (other than
pursuant to the terms of the Credit Documents) on any asset of any of the Credit
Parties or any of their Subsidiaries.

 

(c)                                  This Credit Agreement and the other
applicable Credit Documents to which the Credit Parties are parties constitute
the legal, valid and binding obligation of

 

46

--------------------------------------------------------------------------------


 

such Credit Parties, as applicable, enforceable against each such Credit Party,
as applicable, in accordance with their terms except as enforceability may be
limited by Debtor Relief Laws or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 


SECTION 3.4                                      GOVERNMENTAL APPROVALS.


 

No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or other authorization, registration,
filing, consent, approval, waiver, notice or other action by, to or of any other
Person pursuant to any Requirement of Law, contract, indenture, instrument or
agreement or for any other reason is required to authorize or is required in
connection with (i) the execution, delivery or performance of any Credit
Document, (ii) the legality, validity, binding effect or enforceability of any
Credit Document or (iii) any Extension of Credit, in each case, except those
which have been obtained and are in full force and effect.

 


SECTION 3.5                                      NO LEGAL BAR; NO DEFAULT.


 

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any other
Credit Party (except those as to which waivers or consents have been obtained),
and will not result in, or require, the creation or imposition of any Lien on
any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents.  Neither the Borrower
nor any other Credit Party is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

 


SECTION 3.6                                      NO MATERIAL LITIGATION.


 

Other than as disclosed in the Borrower’s Form 10-K for the fiscal year ending
December 31, 2003, as supplemented by the Borrower’s Form 10-Q for the fiscal
quarter ending March 31, 2004 and Form 10-Q for the fiscal quarter ending
June 30, 2004, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the best knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to the Credit Documents or any Loan or any of the transactions contemplated
hereby, or (b) which could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 3.7                                      GOVERNMENT ACTS.


 

(a)                                  Neither the Borrower nor any Credit Party
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is a “holding company”, or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 


SECTION 3.8                                      MARGIN REGULATIONS.


 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect.  The Borrower and its Subsidiaries taken as a group do not own Margin
Stock except as identified in the financial statements referred to in
Section 3.1 and the aggregate value of all Margin Stock owned by the Borrower
and its Subsidiaries taken as a group does not exceed 25% of the value of their
assets.

 


SECTION 3.9                                      COMPLIANCE WITH LAWS.


 

Each of the Credit Parties is in compliance with all Requirements of Law,
including all applicable Environmental Laws, except to the extent that (a) the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, or (b) such Requirements of Law are being
contested in good faith or a bona fide dispute exists with respect thereto and
the affected Credit Party has established adequate reserves in conformity with
GAAP on the books of such Credit Party to account therefor.

 


SECTION 3.10                                ERISA.


 

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code.  No termination
of a Single Employer Plan has occurred resulting in any liability that has
remained underfunded, and no Lien in favor of the PBGC or a Plan has arisen,
during such five-year period.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan.

 


SECTION 3.11                                ENVIRONMENTAL MATTERS.


 

The Borrower conducts, in the ordinary course of business, a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on the facilities and
properties owned, leased or operated by the Credit Parties or any of their
Subsidiaries (the “Properties”).  Such review is of such a scope and nature that
the review is reasonably likely to lead to discovery by the Borrower of any
material

 

48

--------------------------------------------------------------------------------


 

violation of any Environmental Law or the existence of any circumstance or
condition that could give rise to any material obligation by the Borrower or any
of its Subsidiaries to make any report to any Governmental Authority, or conduct
any investigative, remedial, response or cleanup action, pursuant to any
Environmental Law.  As a result of such review, the Borrower has reasonably
concluded that there exists no violation of any Environmental Law, or
circumstance or condition giving rise to any obligation by the Borrower or any
of its Subsidiaries to make any report to any Governmental Authority, or conduct
any investigative, remedial, response or cleanup action, pursuant to, or claim
arising under, any Environmental Law, that could reasonably be expected to have
a Material Adverse Effect.

 


SECTION 3.12                                PURPOSE OF EXTENSIONS OF CREDIT.


 

The proceeds of the Extensions of Credit shall be used by the Borrower solely to
(i) refinance certain existing Indebtedness of the Borrower, (ii) pay fees and
expenses owing to the Lenders and the Administrative Agent in connection with
this Credit Agreement, (iii) support issuances of Letters of Credit and (iv)
provide for the working capital and other general corporate requirements of the
Borrower and its Subsidiaries including, but not limited to, Permitted
Acquisitions and capital expenditures.

 


SECTION 3.13                                SUBSIDIARIES.


 

Set forth on Schedule 3.13 is a complete and accurate list of all Subsidiaries
of the Credit Parties.  Information on the attached Schedule includes (i) the
state of incorporation or formation, (ii) the number of shares of each class of
Capital Stock or other equity interests outstanding, (iii) the number and
percentage of outstanding shares of each class of Capital Stock or other equity
interests and (iv) the number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and similar rights.  The
outstanding Capital Stock and other equity interests of all such Subsidiaries is
validly issued, fully paid and non-assessable and is owned, free and clear of
all Liens (other than those arising under or contemplated in connection with the
Credit Documents).  The Borrower may update Schedule 3.13 from time to time by
providing a replacement Schedule 3.13 to the Administrative Agent.

 


SECTION 3.14                                OWNERSHIP.


 

Each of the Credit Parties (a) is the owner of, and has good and valid title to,
or a valid leasehold interest in, all of its respective material assets, except
as may be permitted pursuant to Section 6.2 hereof, and none of such assets is
subject to any Lien other than Permitted Liens and (b) enjoys peaceful and
undisturbed possession of all real properties that are necessary for the
operation and conduct of its business.

 


SECTION 3.15                                INDEBTEDNESS.


 

Except as otherwise permitted under Section 6.1, the Borrower and its
Subsidiaries have no Indebtedness (including Off-Balance Sheet Liabilities).

 

49

--------------------------------------------------------------------------------


 


SECTION 3.16                                TAXES.


 

Each of the Credit Parties and each Subsidiary thereof has filed or caused to be
filed all tax reports and returns required to be filed by each of them with any
Governmental Authority, except where (i) extensions have been properly obtained
and have paid or made adequate provision for the payment of all taxes,
assessments, fees and other charges by any Governmental Authority which are due
and payable, except such taxes, assessments, fees and other charges, if any, as
are being diligently contested in good faith by appropriate proceedings and as
to which the applicable Credit Party or Subsidiary thereof has established
adequate reserves in conformity with GAAP on the books of such Credit Party or
Subsidiary or (ii) the failure to file such tax reports or returns could not
reasonably be expected to have a Material Adverse Effect.  No Lien for any such
taxes, assessments, fees or other charges has been filed, and no claims are
being asserted with respect to any such taxes, assessments, fees or other
charges which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.17                                SOLVENCY.


 

None of the Credit Parties (a) has unreasonably small capital in relation to the
business in which it is or proposes to be engaged or (b) has incurred, or
believes that it will incur after giving effect to the transactions contemplated
by this Credit Agreement, debts beyond its ability to pay such debts as they
become due.

 


SECTION 3.18                                INVESTMENTS.


 

All Investments of each of the Borrower and its Subsidiaries are Permitted
Investments.

 


SECTION 3.19                                NO BURDENSOME RESTRICTIONS.


 

None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.20                                ACCURACY AND COMPLETENESS OF
INFORMATION.


 

(a)                                  All information heretofore or
contemporaneously herewith furnished by either the Borrower or any other Credit
Party or any of their Subsidiaries to the Administrative Agent, WCM, the
Collateral Agent or any Lender for purposes of or in connection with this Credit
Agreement and the transactions contemplated hereby is, and all information
hereafter furnished by or on behalf of the Credit Parties or any of their
Subsidiaries to the Administrative Agent, WCM, the Collateral Agent or any
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and such information, taken as a whole, does not and will not omit to
state any material fact necessary to make such information, taken as a whole,
not misleading.

 

50

--------------------------------------------------------------------------------


 

(b)                                 All registration statements, reports, proxy
statements and other documents, if any, required to be filed by Credit Parties
and their Subsidiaries with the Securities and Exchange Commission pursuant to
the Securities Act if 1933 and the Securities Exchange Act of 1934, as amended,
have been filed, and such filings are complete and accurate and contain no
untrue statements of material fact or omit to state any material facts required
to be stated therein or necessary in order to make the statements therein not
misleading.

 


SECTION 3.21                                MATERIAL CONTRACTS.


 

Each Material Contract is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance with the terms thereof and no Credit Party and no Subsidiary of any
Credit Party has violated in any material respect any such Material Contract.

 


SECTION 3.22                                INSURANCE.


 

The Properties and other assets of the Credit Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of any of the Credit Parties, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties and other assets in localities
where the Credit Parties or their Subsidiaries operate.

 


SECTION 3.23                                ANTI-TERRORISM LAWS.


 

(a)                                  Neither the borrowing of the Loans
hereunder nor the Borrower’s use of the proceeds thereof will violate the
Patriot Act, the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or is in violation of any federal statute or
Presidential Executive Order, including without limitation Executive Order 13224
66 Fed. Reg. 49079 (September 25, 2001) (Blocking Property and Prohibiting
Transactions with Persons who Commit, Threaten to Commit or Support Terrorism).

 

(b)                                 None of the Borrower, Subsidiaries of the
Borrower or Affiliates of the Borrower are (i) named on the United States
Department of the Treasury’s Specially Designated Nationals or Blocked Persons
list available through http://www.treas.gov/offices/eotffc/ofac/sdn/index.html
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
person resident in a country that is subject to sanctions under a program
specified on http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html or as
otherwise published from time to time, as such program may be applicable to such
agency, organization, or person.

 

51

--------------------------------------------------------------------------------


 


ARTICLE IV


 


CONDITIONS PRECEDENT


 


SECTION 4.1                                      CONDITIONS TO CLOSING DATE AND
INITIAL REVOLVING LOANS.


 

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Swingline Loans on the
Closing Date is subject to, the satisfaction of the following conditions
precedent:

 

(a)                                  Execution of Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Credit
Agreement, (ii) for the account of each Lender, Revolving Notes, if requested by
such Lender and (iii) for the account of the Swingline Lender, the Swingline
Note, in each case conforming to the requirements of this Credit Agreement and
executed by a duly authorized officer of each party thereto

 

(b)                                 Authority Documents.  The Administrative
Agent shall have received the following:

 

(i)                                     Articles of Incorporation.  Copies of
the articles of incorporation or other charter or formation documents, as
applicable, of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
incorporation.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors (or other equivalent managing body) of each Credit Party
approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by an officer
of such Credit Party as of the Closing Date to be true and correct and in force
and effect as of such date.

 

(iii)                               Bylaws.  A copy of the bylaws or operating
agreement of each Credit Party certified by an officer of such Credit Party as
of the Closing Date to be true and correct and in force and effect as of such
date.

 

(iv)                              Good Standing.  Copies of certificates of good
standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of its
state of incorporation or formation, as applicable, and each other state in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect on the business or operations of the
Borrower and its Subsidiaries.

 

(v)                                 Incumbency.  An incumbency certificate of
each Credit Party certified by a secretary or assistant secretary to be true and
correct as of the Closing Date.

 

52

--------------------------------------------------------------------------------


 

(c)                                  Legal Opinions of Counsel.  The
Administrative Agent shall have received an opinion or opinions of legal counsel
for the Credit Parties, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, which opinion or opinions shall provide,
among other things, that the Borrower and its Subsidiaries are in compliance in
all material respects with all organizational documents and Material Contracts
on the Closing Date and shall otherwise be in form and substance acceptable to
the Administrative Agent.

 

(d)                                 Account Designation Letter.  The
Administrative Agent shall have received the executed Account Designation Letter
in the form of Schedule 1.1-A hereto.

 

(e)                                  Solvency Certificate. The Administrative
Agent shall have received an officer’s certificate for the Credit Parties
prepared by the chief financial officer of the Borrower as to the financial
condition, solvency and related matters of each of the Credit Parties, in each
case after giving effect to the initial borrowings under the Credit Documents,
in substantially the form of Schedule 4.1(f) hereto.

 

(f)                                    Officer’s Certificate.  The
Administrative Agent shall have received a certificate executed by a responsible
officer of the Borrower as of the Closing Date stating that immediately after
giving effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated herein and therein to occur on such date, (i) no
Default or Event of Default exists, (ii) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects and (iii) the Credit Parties are in compliance with each of
the financial covenants set forth in Section 5.9 on a pro forma basis, as
evidenced by detailed calculations attached thereto.

 

(g)                                 Litigation.  There shall not exist any
pending or, to the best knowledge of the Borrower, threatened litigation or
investigation affecting or relating this Credit Agreement, the other Credit
Documents or (other than as disclosed in the Borrower’s Form 10-K for the fiscal
year ending December 31, 2003, as supplemented by the Borrower’s Form 10-Q for
the fiscal quarter ending March 31, 2004 and Form 10-Q for the fiscal quarter
ending June 30, 2004) to the Borrower or any of its Subsidiaries that in the
reasonable judgment of the Administrative Agent and Lenders could materially
adversely affect the Borrower or any of its Subsidiaries, taken as a whole, or
this Credit Agreement or the other Credit Documents, that has not been settled,
dismissed, vacated, discharged or terminated prior to the Closing Date.

 

(h)                                 Termination of Existing Indebtedness.  All
existing Indebtedness for borrowed money of the Borrower and its Subsidiaries
(other than Permitted Indebtedness) shall have been repaid in full and
terminated and all Liens relating thereto shall have been terminated.

 

(i)                                     Consents.  The Administrative Agent
shall have received evidence that all governmental, shareholder and material
third party consents and approvals necessary in connection with the Extensions
of Credit and the other transactions contemplated hereby

 

53

--------------------------------------------------------------------------------


 

have been obtained without any action being taken by any authority that could
restrain, prevent or impose any material adverse conditions on such transactions
or that could seek or threaten any of such transactions.

 

(j)                                     Compliance with Laws.  The financings
and other transactions contemplated hereby shall be in compliance with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).

 

(k)                                  Bankruptcy.  There shall be no bankruptcy
or insolvency proceedings with respect to the Borrower or any of its
Subsidiaries.

 

(l)                                     Material Adverse Effect. Since
December 31, 2003, there shall have been no change in the business, assets,
liabilities, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole which could have a Material Adverse Effect
(other than as disclosed in the Borrower’s Form 10-K for the fiscal year ending
December 31, 2003, as supplemented by the Borrower’s Form 10-Q for the fiscal
quarter ending March 31, 2004 and Form 10-Q for the fiscal quarter ending
June 30, 2004).

 

(m)                               Financial Statements.  The Administrative
Agent shall have received copies of the financial statements referred to in
Section 3.1 hereof, each in form and substance satisfactory to it.

 

(n)                                 Fees.  The Administrative Agent and the
Lenders shall have received all fees, if any, owing pursuant to the Fee Letter
and Section 2.5.

 

(o)                                 Capital Structure/Other Documentation.
Receipt by the Administrative Agent of any information reasonably requested by
it relating to the corporate and capital structure of the Borrower and its
Subsidiaries.

 

(p)                                 Patriot Act Certificate.  The Administrative
Agent shall have received a certificate satisfactory thereto, for benefit of
itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act (as defined in Section 9.18) including, without
limitation, the identity of the Borrower, the name and address of the Borrower
and other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Borrower in accordance with the Patriot Act.

 

(q)                                 Blue Ridge Agreement.  The Administrative
Agent shall have received a true and complete copy of the Credit and Security
Agreement, dated November 15, 2001, among the Borrower, the applicable
subsidiaries of the Borrower, Blue Ridge Asset Funding Corporation and the other
parties thereto as originally executed and delivered, together with all
amendments, modifications, supplements, exhibits and schedules thereto, and such
document shall be reasonably satisfactory to the Administrative Agent.

 

(r)                                    Senior Note Documents.  The
Administrative Agent shall have received a true and complete copy of the credit
documentation evidencing the 8 1/2% Senior Notes due

 

54

--------------------------------------------------------------------------------


 

2005 and the 8 7/8% Senior Notes due 2010 as originally executed and delivered,
together with all amendments, modifications, supplements, exhibits and schedules
thereto, and such documentation shall be reasonably satisfactory to the
Administrative Agent.

 

(s)                                  Cash Collateral Security Agreement.  If the
Borrower shall have elected to cash collateralize the Credit Party Obligations,
the Administrative Agent shall have received the following:

 

(i)                                     a fully executed original of the Cash
Collateral Security Agreement, in form and substance satisfactory to the
Administrative Agent;

 

(ii)                                  a fully executed amendment to (A) the
Collateral Account Notification and Acknowledgement among the Collateral Agent,
Banc of America Securities LLC and the Borrower and (B) the Account Agreement
among Banc of America Securities LLC and the Borrower, each relating to the BAS
Investment Collateral Account, in form and substance satisfactory to the
Administrative Agent; and

 

(iii)                               a fully executed amendment to (A) the
Collateral Account Notification and Acknowledgement among the Collateral Agent,
Bank of America, N.A., as the depository, and the Borrower and (B) the Account
Agreement among Bank of America, N.A., as the depository, and the Borrower, each
relating to the BANA Investment Collateral Account, in form and substance
satisfactory to the Administrative Agent.

 

(t)                                    Additional Matters.  All other documents
and legal matters in connection with the transactions contemplated by this
Credit Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

 


SECTION 4.2                                      CONDITIONS TO ALL EXTENSIONS OF
CREDIT.


 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Credit Parties herein or which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date.

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Extension of Credit to be made on such date unless such
Default or Event of Default shall have been waived in accordance with this
Credit Agreement.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Extension of Credit (and the
application of the proceeds thereof), (i) the sum of outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Aggregate Revolving Committed Amount, (ii) the LOC Obligations shall not exceed
the LOC Committed Amount and (iii) the Swingline Loans shall not exceed the
Swingline Committed Amount.

 

(d)                                 Cash Collateral.  For each Extension of
Credit requested during the Cash Collateral Period, the Borrower (i) shall have
deposited funds into the Cash Collateral Account such that, immediately after
giving effect to such Extension of Credit, the Borrower shall be in compliance
with Section 5.12 and (ii) shall deliver a certified calculation to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, setting forth the value of the Account Collateral (together with such
supporting documentation as the Administrative Agent may request), and such
value shall demonstrate compliance with clause (i) immediately above.

 

(e)                                  Additional Conditions to Revolving Loans. 
If a Revolving Loan is requested, all conditions set forth in Section 2.1 shall
have been satisfied.

 

(f)                                    Additional Conditions to Letters of
Credit.  If the issuance of a Letter of Credit is requested, all conditions set
fort in Section 2.2 shall have been satisfied.

 

(g)                                 Additional Conditions to Swingline Loans. 
If a Swingline Loan is requested, all conditions set forth in Section 2.3 shall
have been satisfied.

 

(h)                                 Additional Conditions to Additional Loans. 
If an Additional Loan is requested, all conditions set forth in Section 2.4
shall have been satisfied.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Borrower as of the date of such Extension of Credit that the
conditions in paragraphs (a) through (c) of this Section and the applicable
conditions in paragraphs (d) through (h) of this Section have been satisfied.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Each Credit Party hereby covenants and agrees that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations and all other amounts owing to the Administrative Agent
or any Lender hereunder, are paid in full, such Credit Party shall, and shall
cause each of its Subsidiaries (other than in the case of Sections 5.1, 5.2 or
5.7 hereof), to:

 

56

--------------------------------------------------------------------------------


 


SECTION 5.1                                      FINANCIAL STATEMENTS.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  Annual Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower, a copy of the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, cash flows and stockholders’ equity
of the Borrower and its consolidated Subsidiaries for such year which shall be
audited by a firm of independent certified public accountants of nationally
recognized standing reasonably acceptable to the Administrative Agent, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification, assumption or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification;

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of the Borrower, a copy of the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such period and related consolidated statements of income and cash flows for the
Borrower and its consolidated Subsidiaries for such quarterly period and for the
portion of the fiscal year ending with such period, in each case setting forth
in comparative form consolidated figures for the corresponding period or periods
of the preceding fiscal year (subject to normal recurring year-end audit
adjustments);

 

(c)                                  Annual Operating Budget and Cash Flow.  As
soon as available, but in any event prior to the end of each fiscal year, a copy
of the detailed annual operating budget or plan including cash flow projections
of the Borrower and its Subsidiaries for the next four fiscal quarter period
prepared on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent and the Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan; provided,
that such budget or plan shall not be required for a fiscal year if (i) as of
the end of such fiscal year the Borrower has an Investment Grade Debt Rating or
(ii) the end of such fiscal year falls within the Cash Collateral Period;

 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end adjustments) and to be prepared in reasonable detail and, in the case
of the annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a material change, if any, in the application of accounting
principles as provided in Section 1.3.

 

57

--------------------------------------------------------------------------------



SECTION 5.2             CERTIFICATES; OTHER INFORMATION.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 5.1(a) above, a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible
Officer stating that, to the best of such Responsible Officer’s knowledge, each
of the Credit Parties during such period observed or performed in all material
respects all of its covenants and other agreements, and satisfied in all
material respects every condition, contained in this Credit Agreement to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period;

 

(c)           (i) within thirty (30) days after the same are sent, notice of and
copies of all reports (other than those otherwise provided pursuant to
Section 5.1 and those which are of a promotional nature) and other financial
information which the Borrower sends to its stockholders, and within thirty (30)
days after the same are filed, notice of and copies of all financial statements
and non-confidential reports which the Borrower may file with the Securities and
Exchange Commission or any successor or analogous Governmental Authority;
provided, however, that to the extent that (A) notification of such reports,
information or statements is provided on the Borrower’s authorized website and
(B) copies of such reports, information or statements are publicly available,
the requirements of this subsection (c) shall be satisfied;

 

(d)           promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Borrower or any
of its Subsidiaries in connection with any annual, interim or special audit of
the books of such Person;

 

(e)           not less than ten (10) days prior to the consummation of any
Permitted Acquisition for which consideration given by the Borrower is
$100,000,000 or greater:

 

(i)            a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Target;

 

(ii)           to the extent available, audited financial statements of the
Target for its two (2) most recent fiscal years prepared by independent
certified public accountants acceptable to the Administrative Agent and
unaudited fiscal year-to-date statements for the two (2) most recent interim
periods; and

 

58

--------------------------------------------------------------------------------


 

(iii)          to the extent available, consolidated projected balance sheets,
income statements, and cash flow statements of the Borrower and its consolidated
Subsidiaries (giving effect to such Permitted Acquisition and the consolidation
with the Borrower of each relevant Target) for the three (3)-year period
following the consummation of such Permitted Acquisition, in reasonable detail,
together with any appropriate statement of assumptions and pro forma adjustments
reasonably acceptable to the Required Lenders;

 

(f)            promptly, but in no event later than three Business Days after a
Responsible Officer of the Borrower knows of any change in the Debt Rating,
notice of the new Debt Rating; and

 

(g)           promptly, such other documents and information about the business,
operations, revenues, financial condition, property or business prospects of the
Borrower or any of its Subsidiaries as the Administrative Agent, on behalf of
any Lender, may from time to time reasonably request.

 


SECTION 5.3             PAYMENT OF OBLIGATIONS.


 

(a)           Perform all of its obligations under each contract to which it is
a party, if a failure to so perform may have a Material Adverse Effect, except
to the extent such obligation is being contested in good faith or a bona fide
dispute exists with respect thereto so long as such Credit Party has established
adequate reserves on the books of such Credit Party to account therefor in
accordance with GAAP.

 

(b)           Pay and perform all of its obligations under the Credit Documents
and pay and perform (i) all taxes, assessments and other governmental charges
that may be levied or assessed upon it or its property, which if not paid or
performed would have a Material Adverse Effect and (ii) all other indebtedness,
obligations and liabilities in accordance with customary trade practices, which
if not paid would have a Material Adverse Effect; provided that it may contest
any tax, assessment or other governmental charge in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

 


SECTION 5.4             CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.


 

Continue to engage in business of the same general type as conducted by it on
the Closing Date and preserve and maintain its corporate existence and all
rights, franchises, licenses and privileges necessary to the conduct of its
business, and qualify and remain qualified as a foreign corporation (or
partnership, limited liability company or other such similar entity, as the case
may be) and authorized to do business in each jurisdiction in which the failure
to so qualify would have a Material Adverse Effect and shall maintain all
licenses, permits and registrations necessary for the conduct of its operations,
except to the extent that the failure to do so could not reasonably expected to
result in a Material Adverse Effect.

 

59

--------------------------------------------------------------------------------


 


SECTION 5.5             MAINTENANCE OF PROPERTY; INSURANCE.


 

(a)           Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).

 

(b)           Maintain with financially sound and reputable insurance companies
insurance on all its material property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon reasonable written request, full information as to
the insurance carried; provided, however, that the Borrower and its Subsidiaries
may maintain self insurance plans to the extent companies of similar size and in
similar businesses do so.

 


SECTION 5.6             INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.


 

Keep proper books and records of accounts in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and,
provided that the Administrative Agent and the Lenders use reasonable efforts to
minimize disruption to the business of the Borrower and its Subsidiaries, permit
representatives of the Administrative Agent or any Lender, from time to time, to
visit and inspect its Properties and to inspect, audit and make extracts from
its books, records and files, including without limitation management letters
prepared by independent accountants and to discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.

 


SECTION 5.7             NOTICES.


 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a)           promptly, but in any event within five (5) Business Days after a
Responsible Officer of the Borrower knows thereof, the occurrence of any Default
or Event of Default;

 

(b)           promptly and in any event within five (5) Business Days after a
Responsible Officer of the Borrower knows thereof, the commencement of any (i)
Material Proceeding, (ii) loss of or damage to any assets of the Borrower or any
Subsidiary that likely will result in a Material Adverse Effect and (iii)
litigation, investigation or proceeding involving an environmental claim or
potential liability under Environmental Laws that if adversely determined could
reasonably be expected to have a Material Adverse Effect;

 

(c)           promptly and in any event within five (5) Business Days after a
Responsible Officer of the Borrower knows thereof, default by Borrower or any
Subsidiary under any note, indenture, loan agreement, mortgage or other similar

 

60

--------------------------------------------------------------------------------


 

agreement to which the Borrower or any Subsidiary is a party or by which the
Borrower or any Subsidiary is bound, which relates to borrowed money, or of any
other default under any other note, indenture, loan agreement, mortgage or other
similar agreement to which the Borrower or any Subsidiary is a party or by which
the Borrower or any Subsidiary is bound if, in each case in this subsection,
such default could reasonably be expected to have a Material Adverse Effect;

 

(d)           promptly and in any event within thirty (30) days after a
Responsible Officer of the Borrower knows thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the terminating, Reorganization or
Insolvency of, any Plan; and

 

(e)           promptly and in any event within five (5) Business Days after a
Responsible Officer of the Borrower knows thereof, any other development or
event which could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.  In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 


SECTION 5.8             ENVIRONMENTAL LAWS.


 

Defend, indemnify and hold harmless the Administrative Agent and the Lenders,
and their respective employees, agents, officers and directors, from and against
any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the  Borrower, any of its Subsidiaries or the Properties, or
any orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor. 
The agreements in this paragraph shall survive repayment of the Credit Party
Obligations and termination of the Commitments and the Credit Documents.

 


SECTION 5.9             FINANCIAL COVENANTS.


 

(a)           Commencing on the day immediately following the Closing Date, the
Credit Parties shall comply with the following financial covenant:

 

61

--------------------------------------------------------------------------------


 

(i)            Consolidated Net Worth.  Consolidated Net Worth shall not at any
time be less than the sum of (A) $1,150,000,000 plus (B) on a cumulative basis
as of the end of each fiscal quarter of the Borrower, commencing with the fiscal
quarter ending December 31, 2005, an amount equal to 25% of Consolidated Net
Income for the fiscal quarter then ended, after giving effect to the payment of
dividends for such period; provided, that Consolidated Net Worth shall not at
any time be less than $1,150,000,000.

 

(b)           During any No Collateral Period, the Credit Parties shall comply
with the following additional financial covenants:

 

(i)            Consolidated Leverage Ratio.  The Consolidated Leverage Ratio, as
of the last day of each fiscal quarter of the Borrower, shall be less than or
equal to 3.00 to 1.00.

 

(ii)           Consolidated Interest Coverage Ratio.  The Consolidated Interest
Coverage Ratio, as of the last day of each fiscal quarter of the Borrower, shall
be greater than or equal to 4.00 to 1.00.

 


SECTION 5.10           ADDITIONAL SUBSIDIARY GUARANTORS.


 

Where Domestic Subsidiaries of the Borrower (excluding Securitization Vehicles)
that are not Credit Parties hereunder (the “Non-Guarantor Subsidiaries”) shall
at any time constitute more than either

 

(i)            fifteen percent (15%), in the aggregate, of Consolidated Total
Assets, or

 

(ii)           fifteen percent (15%), in the aggregate, of Consolidated Net
Income,

 

(collectively, the “Threshold Requirement”), the Borrower shall so notify the
Administrative Agent and shall cause one or more Domestic Subsidiaries to become
a “Guarantor” hereunder by (a) executing a Joinder Agreement and (b) delivering
such other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent such that immediately after the joinder
of such Domestic Subsidiaries as Guarantors hereunder, the remaining
Non-Guarantor Subsidiaries shall not, either individually or as a group, exceed
the Threshold Requirement.

 


SECTION 5.11           COMPLIANCE WITH LAW.


 

To the extent failure to do so would have a Material Adverse Effect, each Credit
Party will, and will cause each of its Subsidiaries to (a) observe and remain in
compliance with all

 

62

--------------------------------------------------------------------------------


 

applicable Requirements of Law, including all applicable Environmental Laws,
except to the extent such Requirement of Law is being contested in good faith or
a bona fide dispute exists with respect thereto so long as such Credit Party has
established adequate reserves on the books of such Credit Party to account
therefor in accordance with GAAP, and (b) maintain in full force and effect all
permits, authorizations, registrations and consents from any Governmental
Authority, in each case applicable to the conduct of its business.

 


SECTION 5.12           CASH COLLATERAL.


 

(a)           The Borrower shall maintain the Cash Collateral Account, the BANA
Investment Collateral Account, and the BAS Investment Collateral Account at all
times during the Cash Collateral Period.

 

(b)           Once during the term of this Credit Agreement, the Borrower shall
have the option to cash collateralize the Credit Party Obligations.  On and from
the date (the “Collateral Engagement Date”) that the Borrower shall deliver to
the Administrative Agent a Cash Collateral Notice in the form of Schedule 5.12
hereto until the Collateral Release Date (the “Cash Collateral Period”), the
Borrower shall maintain Permitted Cash Collateral in the Cash Collateral Account
and the BAS Investment Collateral Account (the “Account Collateral”) with an
aggregate value equal to at least 105% of all Credit Party Obligations.  If for
any reason during the Cash Collateral Period the value of the Account Collateral
at any time falls below an amount equal to 105% of the Credit Party Obligations,
then the Borrower shall immediately deposit additional funds into the Cash
Collateral Account in an amount sufficient to eliminate such shortfall.

 

(c)           The Borrower may, at any time following the Collateral Engagement
Date but only once during the term of this Credit Agreement, elect to release
the Account Collateral and terminate the requirements of Section 5.12(b) hereof;
provided, that (i) as of the effective date of such election (the “Collateral
Release Date”), the Borrower shall be able to demonstrate to the  reasonable
satisfaction of the Administrative Agent that for the four quarter period
immediately preceding the Collateral Release Date (A) the Consolidated Leverage
Ratio for such period was less than or equal to 2.50 to 1.00, (B) the
Consolidated Interest Coverage Ratio for such period was greater than or equal
to 4.25 to 1.00, (ii) no Default or Event of Default shall have occurred and be
continuing prior to, as of or immediately after the Collateral Release Date (for
the avoidance of doubt, the determination of the existence of a Default or Event
of Default immediately after the Collateral Release Date shall take into account
the effectiveness of the covenants set forth in Article VI which are effective
only during the No Collateral Period as well as those covenants set forth in
Article VI which are effective at all times during the term of this Credit
Agreement) and (iii) the Borrower shall have delivered a Cash Collateral Release
Notice to the Administrative Agent and the Lenders demonstrating compliance with
the foregoing conditions and setting forth the date of the proposed Collateral
Release Date at least 60 days prior to such proposed Collateral Release Date.

 

(d)           If at the end of any fiscal month of the Borrower during the Cash
Collateral Period the value of the Account Collateral exceeds 105% of the Credit
Party Obligations, then, provided no Default or Event of Default has occurred
and is continuing, at the request of the Borrower, the Administrative Agent
shall direct the Collateral Agent in writing, specifying the amount of such
excess and the account of the Borrower into which such excess is to be
deposited, to

 

63

--------------------------------------------------------------------------------


 

pay and transfer to the Borrower cash on deposit (to the extent available) in
the Cash Collateral Account in an amount equal to such excess.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, Facility Fee and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full that:

 


SECTION 6.1             INDEBTEDNESS.


 

During any No Collateral Period, the Borrower will not, nor will it permit any
Subsidiary to, contract, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;

 

(b)           Indebtedness of the Borrower and its Subsidiaries existing as of
the Closing Date as referenced in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b)) hereto and
renewals, extensions and refinancings thereof incurred at any time during the
term of this Credit Agreement, in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;

 

(c)           (i) Indebtedness of the Borrower and its Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset and (ii) Off-Balance Sheet Liabilities and/or indebtedness, liabilities
and obligations incurred in connection with a trade receivables securitization
transaction involving the Borrower or any of its Subsidiaries and a
Securitization Vehicle (regardless of whether such indebtedness, liabilities and
obligations constitute Off-Balance Sheet Liabilities); provided, that in each
case (A) such Indebtedness when incurred shall not exceed the purchase price or
cost of construction of such asset and (B) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(d)           Unsecured intercompany Indebtedness among the Credit Parties,
provided that any such Indebtedness shall be fully subordinated to the Credit
Party Obligations hereunder on terms reasonably satisfactory to the
Administrative Agent;

 

64

--------------------------------------------------------------------------------


 

(e)           Indebtedness and obligations owing under Hedging Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity risks and not for speculative purposes;

 

(f)            Indebtedness and obligations of Credit Parties owing under trade
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;

 

(g)           Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.1;

 

(h)           Indebtedness that is non-recourse to any of the Borrower or its
Subsidiaries or any of their respective assets;

 

(i)            Indebtedness incurred under take-or-pay arrangements entered into
in the ordinary course of business; and

 

(j)            other Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed the following (measured at the time of
incurrence):  (i) if the Borrower has an Investment Grade Debt Rating, 30% of
Consolidated Net Worth at any time outstanding and (ii) if the Borrower does not
have an Investment Grade Debt Rating, 15% of Consolidated Net Worth at any time
outstanding.

 


SECTION 6.2             LIENS.


 

The Borrower will not, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Lien with respect to any of the Account
Collateral except for the Liens in favor of the Collateral Agent, for the
benefit of the Lenders and the Agents, to secure the Credit Party Obligations. 
During any No Collateral Period, the Borrower will not, nor will it permit any
Subsidiary to, contract, create, incur, assume or permit to exist any Lien with
respect to any of its property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens.

 


SECTION 6.3             NATURE OF BUSINESS.


 

The Borrower will not, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date.

 


SECTION 6.4             CONSOLIDATION, MERGER, SALE OR PURCHASE OF ASSETS, ETC.


 

The Borrower will not, nor will it permit any Subsidiary to,

 

(a)           dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets or agree to do so at a future
time except the following, without duplication, shall be expressly permitted:

 

65

--------------------------------------------------------------------------------


 

(i)            Specified Sales;

 

(ii)           the sale, transfer, lease or other disposition of property or
assets (A) to an unrelated party not in the ordinary course of business (other
than Specified Sales), where and to the extent that they are the result of a
Recovery Event or (B) the sale, lease, transfer or other disposition of real
property, machinery, parts and equipment no longer used or useful in the conduct
of the business of the Borrower or any of its Subsidiaries, as appropriate, in
its reasonable discretion;

 

(iii)          the sale, lease or transfer of property or assets from a Credit
Party to another Credit Party;

 

(iv)          the sale of trade receivables sold or otherwise conveyed to or by
a Securitization Vehicle; and

 

(v)           the sale, lease or transfer of property or assets not to exceed
10% of Consolidated Total Assets in the aggregate in any fiscal year; or

 

(b)           (i)  purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) the property or assets of any Person (other
than purchases or other acquisitions of inventory, leases, materials, property
and equipment in the ordinary course of business, except as otherwise limited or
prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except for (A) Investments or acquisitions (including Permitted
Acquisitions) permitted pursuant to Section 6.5, (B) the merger or consolidation
of a Credit Party with and into another Credit Party, provided that if the
Borrower is a party thereto, the Borrower will be the surviving corporation and
(C) the merger or consolidation of a Subsidiary with and into another Subsidiary
or the Borrower; provided that if a Credit Party is a party thereto, the Credit
Party will be the surviving corporation.

 


SECTION 6.5             ADVANCES, INVESTMENTS AND LOANS.


 

The Borrower will not, nor will it permit any Subsidiary to, make any Investment
except for Permitted Investments.

 


SECTION 6.6             TRANSACTIONS WITH AFFILIATES.


 

The Borrower will not, nor will it permit any Subsidiary to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, shareholder or Affiliate of such Person
other than on terms and conditions substantially as favorable as would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer, director, shareholder or Affiliate; provided, that this Section 6.6
shall not apply to compensation and employee stock plans of the Credit Parties.

 

66

--------------------------------------------------------------------------------


 


SECTION 6.7             OWNERSHIP OF SUBSIDIARIES; RESTRICTIONS.


 

The Borrower will not, nor will it permit any Subsidiary to, create, form or
acquire any Subsidiaries, except for Securitization Vehicles and other Domestic
Subsidiaries which are joined as Additional Credit Parties to the extent
required by Section 5.10 hereof.  The Borrower will not sell, transfer, pledge
or otherwise dispose of any Capital Stock or other equity interests in any of
its Subsidiaries (other than Securitization Vehicles), nor will it permit any of
its Subsidiaries (other than Securitization Vehicles) to issue, sell, transfer,
pledge or otherwise dispose of any of their Capital Stock or other equity
interests, except in a transaction permitted by Section 6.4.

 


SECTION 6.8             FISCAL YEAR; ORGANIZATIONAL DOCUMENTS; MATERIAL
CONTRACTS.


 

The Borrower will not, nor will it permit any of its Subsidiaries to (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational or formation document) or
bylaws (or other similar document) in any material respect or in any respect
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders or (c) during any No Collateral Period, amend, modify, cancel,
terminate or fail to renew or extend or permit the amendment, modification,
cancellation or termination of any Material Contract without the prior written
consent of the Required Lenders, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect.

 


SECTION 6.9             LIMITATION ON RESTRICTED ACTIONS.


 

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its Properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable law, (iii) any
document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith or
(iv) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien.

 


SECTION 6.10           RESTRICTED PAYMENTS.


 

During any No Collateral Period, the Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, declare, order, make or set apart any sum
for or pay any Restricted Payment; provided, that to the extent that (a) no
Default or Event of Default shall have occurred

 

67

--------------------------------------------------------------------------------


 

and be continuing or would result therefrom and (b) the Borrower shall be in
compliance with the financial covenants set forth in Section 5.9 on a pro forma
basis after giving effect thereto, the Borrower shall be permitted: (i) to make
dividends payable solely in the common stock or equivalent equity interests of
such Person, (ii to make dividends or other distributions payable to the
Borrower or any wholly owned Subsidiary of the Borrower that is a Guarantor
(directly or indirectly through Subsidiaries), and (iii) to make other
Restricted Payments as may be approved by the Borrower’s board of directors.

 


SECTION 6.11           NO FURTHER NEGATIVE PLEDGES.


 

The Borrower will not, nor will it permit any Subsidiary to, enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its Properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Credit Agreement and the other Credit Documents, (b) pursuant to any
document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith and
(c) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

 


ARTICLE VII


 


EVENTS OF DEFAULT


 


SECTION 7.1             EVENTS OF DEFAULT.


 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)           (i) The Borrower shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or (ii) the Borrower shall fail to
reimburse the applicable Issuing Lender for any LOC Obligations when due in
accordance with the terms hereof; or (iii) the Borrower shall fail to pay any
interest on any Loan or any fee or other amount payable hereunder when due in
accordance with the terms hereof and such failure shall continue unremedied for
five (5) days; or (iv) or any Guarantor shall fail to pay on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
hereunder (after giving effect to the grace period in clause (iii)); or

 

(b)           Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made;
or

 

68

--------------------------------------------------------------------------------


 

(c)           (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Section 5.1,
Section 5.2, Section 5.7(a), Section 5.9 or Article VI hereof; or (ii) any
Credit Party shall fail to comply with any other covenant, contained in this
Credit Agreement or the other Credit Documents or any other agreement, document
or instrument among any Credit Party, the Administrative Agent and the Lenders
or executed by any Credit Party in favor of the Administrative Agent, the
Collateral Agent or the Lenders (other than as described in Sections 7.1(a) or
7.1(c)(i) above), and in the event such breach or failure to comply in (i) and
(ii) is capable of cure, is not cured within thirty (30) days of its occurrence;
or

 

(d)           The Borrower or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Credit
Party Obligations) in a principal amount outstanding of at least $20,000,000 in
the aggregate for the Borrower and any of its Subsidiaries beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (ii) default in the observance or performance of any
other agreement or condition relating to any Indebtedness in a principal amount
outstanding of at least $20,000,000 in the aggregate for the Borrower and its
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto after giving effect to any cure or grace period provided
therein, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity; or (iii) breach or
default any Hedging Agreement between any Credit Party and any Hedging Agreement
Provider after giving effect to any cure or grace period provided therein; or

 

(e)           (i) The Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Borrower or any of
its Subsidiaries shall take any action in furtherance of, or indicating its
consent

 

69

--------------------------------------------------------------------------------


 

to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing their inability
to, pay its debts as they become due; or

 

(f)            One or more judgments or decrees (other than judgments adequately
reserved for or which are covered by insurance for which the insurer has
acknowledged coverage) shall be entered against the Borrower or any of its
Subsidiaries involving in the aggregate a liability (to the extent not paid when
due or covered by insurance) of $20,000,000 or more and all such judgments or
decrees shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof or any
injunction, temporary restraining order or similar decree shall be issued
against a Credit Party or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect; or

 

(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could have a Material Adverse Effect; or

 

(h)           There shall occur a Change of Control; or

 

(i)            At any time after the execution and delivery thereof, the
Guaranty for any reason, other than the satisfaction in full of all Credit Party
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, or  any
Credit Party shall contest the validity or enforceability of the Guaranty or any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

 

(j)            Any other Credit Document shall fail to be in full force and
effect or to give the Administrative Agent, the Collateral Agent and/or the
Lenders the rights, powers and privileges purported to be created thereby
(except as such documents may be

 

70

--------------------------------------------------------------------------------


 

terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive).

 


SECTION 7.2             ACCELERATION; REMEDIES.


 

Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, any or all of the following actions
may be taken:  (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; (ii) the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Credit Agreement and the Notes
to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit in an amount equal
to the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Agents may, or upon
the written request of the Required Lenders, the Agents shall, exercise such
other rights and remedies as provided under the Credit Documents and under
applicable law.

 


ARTICLE VIII


 


THE AGENTS


 


SECTION 8.1             APPOINTMENT.


 

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Credit Agreement and the other Credit Documents, together with such
other powers as are reasonably incidental thereto.  Each Lender acknowledges
that the Credit Parties may rely on each action taken by the Administrative
Agent on behalf of the Lenders hereunder.  Notwithstanding any provision to the
contrary elsewhere in this Credit Agreement or the other Credit Documents, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or the other Credit
Documents or otherwise exist against the Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

Each Lender hereby irrevocably designates and appoints Bank of America, N.A. as
the Collateral Agent of such Lender under this Credit Agreement and the other
Credit Documents, and each such Lender irrevocably authorizes Bank of America,
N.A., as the Collateral Agent for such Lender, to take such action on its behalf
under the provisions of this Credit Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Collateral Agent by the terms of this Credit Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  Each Lender acknowledges that the Credit Parties may rely on each
action taken by the Collateral Agent on behalf of the Lenders hereunder. 
Notwithstanding any provision to the contrary elsewhere in this Credit Agreement
or the other Credit Documents, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the Cash
Collateral Security Agreement, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or the other Credit
Documents or otherwise exist against the Collateral Agent.

 


SECTION 8.2             DELEGATION OF DUTIES.


 

The Agents may execute any of their respective duties under this Credit
Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agents shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by them
with reasonable care.  Without limiting the foregoing, the Administrative Agent
may appoint one of its affiliates as its agent to perform the functions of the
Administrative Agent hereunder relating to the advancing of funds to the
Borrower and distribution of funds to the Lenders and to perform such other
related functions of the Administrative Agent hereunder as are reasonably
incidental to such functions.

 


SECTION 8.3             EXCULPATORY PROVISIONS.


 

Neither the Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement and the other Credit Documents (except for
its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Credit Agreement, the other Credit Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Credit Agreement,
the other Credit Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any of the Credit Documents or for
any failure of the Borrower to perform its obligations hereunder or thereunder. 
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance by the Borrower of any of the
agreements contained in, or conditions of, this Credit Agreement and the other
Credit Documents, or to inspect the Properties, assets, books or records of the
Borrower.

 

72

--------------------------------------------------------------------------------


 


SECTION 8.4             RELIANCE BY AGENTS.


 

The Agents shall be entitled to rely, and shall be fully protected in relying,
upon any Note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Agents.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent.  Each Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
or the other Credit Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under any of the Credit Documents in accordance with
a request of the Required Lenders or all of the Lenders, as may be required
under this Credit Agreement, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Notes.

 


SECTION 8.5             NOTICE OF DEFAULT.


 

Neither Agent shall be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless such Agent has received notice
from a Lender or the Borrower referring to this Credit Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice, it
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Credit Agreement expressly requires that such action be
taken, or not taken, only with the consent or upon the authorization of the
Required Lenders, or all of the Lenders, as the case may be.  Upon the written
instruction from the Administrative Agent specifying the action or actions to be
taken with respect to the Account Collateral as it relates to such Default or
Event of Default, the Collateral Agent shall (i) send a notice of exclusive
control to Bank of America, N.A. and Banc of America Securities LLC under the
Control Account Notification and Acknowledgements executed with respect to the
BANA Investment Collateral Account and the BAS Investment Collateral Account and
(ii) exercise such rights and remedies with respect to the Account Collateral as
the Administrative Agent may reasonably direct.  The Collateral Agent shall have
no liability for determining whether any written instructions received

 

73

--------------------------------------------------------------------------------


 

from the Administrative Agent have been authorized by the Lenders as required
hereunder and may rely without inquiry on any such written instructions.

 


SECTION 8.6             NON-RELIANCE ON AGENTS AND OTHER LENDERS.


 

Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by
either Agent hereinafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by such
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon either Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to make its Loans hereunder and enter into this Credit Agreement. 
Each Lender also represents that it will, independently and without reliance
upon either Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower which may come into the possession of either Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 


SECTION 8.7             INDEMNIFICATION.


 

The Lenders agree to indemnify the Agents and the Issuing Lenders in their
respective capacities hereunder (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Revolving Commitment Percentages in effect on the date on
which indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against either Agent or Issuing Lender in
any way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by either Agent or
Issuing Lender under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such Agent’s or
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction.  The agreements in this Section 8.7 shall
survive the termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.

 

74

--------------------------------------------------------------------------------


 


SECTION 8.8             AGENTS IN THEIR INDIVIDUAL CAPACITY.


 

The Agents and their respective affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Agents were not the Administrative Agent or the Collateral Agent,
respectively, hereunder.  With respect to its Loans made or renewed by it and
any Note issued to it, each Agent shall have the same rights and powers under
this Credit Agreement as any Lender and may exercise the same as though it were
not the Administrative Agent or the Collateral Agent, respectively, and the
terms “Lender” and “Lenders” shall include the Administrative Agent and the
Collateral Agent in their individual capacities.

 


SECTION 8.9             SUCCESSOR AGENTS.


 

(a)           The Administrative Agent may resign as Administrative Agent upon
thirty (30) days’ prior notice to the Borrower and the Lenders.  If the
Administrative Agent shall resign as Administrative Agent under this Credit
Agreement and the Notes, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent, so long as no
Event of Default has occurred and is continuing, shall require the approval of
the Borrower (such approval not to be unreasonably withheld), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Credit Agreement or
any holders of the Notes.  After any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 8.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement.

 

(b)           The Collateral Agent may resign as Collateral Agent upon thirty
(30) days’ prior notice to the Administrative Agent, the Borrower and the
Lenders.  If the Collateral Agent shall resign as Collateral Agent under this
Credit Agreement and the Cash Collateral Security Agreement, then the Required
Lenders shall appoint Wachovia as successor agent for the Lenders, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Collateral Agent, and the term “Collateral Agent” shall mean such successor
agent effective upon such appointment and approval, and the former Collateral
Agent’s rights, powers and duties as Collateral Agent shall be terminated,
without any other or further act or deed on the part of such former Collateral
Agent or any of the parties to this Credit Agreement or any holders of the
Notes, except that the former Collateral Agent, the new Collateral Agent and the
Borrower shall make the appropriate transfers and other arrangements to ensure
that the Account Collateral has been adequately delivered into the control of
the new Collateral Agent, as determined by the Administrative Agent.  After any
retiring Collateral Agent’s resignation as Collateral Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Collateral Agent under this Credit Agreement. 
Notwithstanding the foregoing to the contrary, upon the Collateral Release Date,
the Collateral Agent shall have no further obligations, responsibilities or
duties under this Credit Agreement or under any other Credit Document.

 

75

--------------------------------------------------------------------------------


 


SECTION 8.10           NATURE OF DUTIES.


 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent and the Collateral Agent) or joint-lead arranger listed
from time to time on the cover page of this Credit Agreement shall have no
obligations, responsibilities or duties under this Credit Agreement or under any
other Credit Document other than obligations, responsibilities and duties
applicable to all Lenders in their capacity as Lenders; provided, however, that
such agents and joint-lead arrangers shall be entitled to the same rights,
protections, exculpations and indemnifications granted to the Administrative
Agent under this Article VIII in their capacity as an agent or joint-lead
arranger.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.1             AMENDMENTS AND WAIVERS.


 

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified (by
amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Account Collateral be released except as
specifically provided herein or in accordance with the provisions of this
Section 9.1.  The Required Lenders may or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Credit Agreement or the other Credit Documents or changing in any manner
the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive or consent to the departure from, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such amendment,
supplement, modification, release, waiver or consent shall:

 

(i)            reduce the amount or extend the scheduled date of maturity of any
Loan or Note, or reduce the stated rate of any interest or fee payable hereunder
(other than interest at the increased post-default rate) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; or

 

(ii)           amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders; or

 

(iii)          amend, modify or waive any provision of Article VIII without the
written consent of the Administrative Agent; or

 

76

--------------------------------------------------------------------------------


 

(iv)          release all or substantially all of the Guarantors from their
obligations under the Guaranty, without the written consent of all of the
Lenders; or

 

(v)           except pursuant to Section 5.12, release all or substantially all
of the Account Collateral (if any), without the written consent of all of the
Lenders; or

 

(vi)          permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents; or

 

(vii)         amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of all of the Required Lenders or Lenders as
appropriate; or

 

(viii)        amend, modify or waive any provision of the Credit Documents
affecting the rights or duties of the Administrative Agent, the Collateral
Agent, the applicable Issuing Lender or the Swingline Lender under any Credit
Document without the written consent of the Administrative Agent, the Collateral
Agent, the applicable Issuing Lender and/or the Swingline Lender, as applicable,
in addition to the Lenders required hereinabove to take such action; or

 

(ix)           amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender directly affected thereby.

 

Any such waiver, amendment, supplement or modification and any such release
shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent, the
Collateral Agent and all future holders of the Notes.  In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders, the Collateral
Agent and the Administrative Agent shall be restored to their former position
and rights hereunder and under the outstanding Loans and Notes and other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

The Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided, however, that the Administrative
Agent shall promptly deliver a copy of any such modification to the Borrower and
each Lender.

 

77

--------------------------------------------------------------------------------


 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 


SECTION 9.2             NOTICES.


 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case, addressed as follows in the case of the Borrower, the other Credit
Parties and the Administrative Agent, and as set forth on Schedule 9.2 in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

 

The Borrower

 

 

and the other

 

 

Credit Parties:

 

Louisiana-Pacific Corporation

 

 

414 Union Street, Ste. 2000

 

 

Nashville, Tennessee 37219

 

 

Attention:

Mark Tobin

 

 

 

Treasurer

 

 

Telecopier: (503) 821-5319

 

 

Telephone: (503) 821-5138

 

 

 

The Administrative

 

Wachovia Bank, National Association

Agent:

 

Charlotte Plaza

 

 

201 South College Street, CP-8

 

 

Charlotte, North Carolina  28288-0680

 

 

Attention:  Syndication Agency Services

 

 

Telecopier:  (704) 383-0288

 

 

Telephone:  (704) 374-2698

 

 

 

 

 

with a copy to:

 

78

--------------------------------------------------------------------------------


 

 

 

Wachovia Bank, National Association

 

 

301 South College Street, DC-5

 

 

Charlotte, North Carolina  28288-0760

 

 

Attention:

Leanne Phillips,

 

 

 

Agency Management Group

 

 

Telecopier:  (704) 383-7611

 

 

Telephone:  (704) 374-6278

 

 

 

 

The Collateral

 

Bank of America, N.A.

 

Agent:

 

315 Montgomery Street, 6th Floor

 

 

Mail code CA5-704-06-37

 

 

San Francisco, California  94104

 

 

Attention:  Michael Letson

 

 

Telecopier:  (415) 622-4585

 

 

Telephone:  (415) 953-0604

 


SECTION 9.3             NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Collateral Agent or any Lender, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 


SECTION 9.4             SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.

 


SECTION 9.5             PAYMENT OF EXPENSES AND TAXES.


 

The Borrower agrees (a) to pay or reimburse the Administrative Agent and WCM for
all their reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, negotiation, printing and execution of, and
any amendment, supplement or modification to, this Credit Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, together with the reasonable fees and
disbursements of counsel to the Administrative Agent and WCM, (b) to pay or
reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this Credit
Agreement and the other Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent and to the Lenders, (c) to pay or reimburse each Lender and
each Agent for any costs, fees or expenses incurred in connection with any
investigation (including, without limitation, background checks) performed to
determine whether the Borrower or any of its Subsidiaries or any officer,
director, shareholder or affiliate of the Borrower or any of its Subsidiaries
has violated any Anti-Terrorism Laws or other similar law, and (d) on demand, to
pay, indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, and (d) to pay, indemnify, and hold each Lender and each
Agent and their Affiliates harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of the
Credit Documents and any such other documents and the use, or proposed use, of
proceeds of the Loans (all of the foregoing, collectively, the “indemnified
liabilities”); provided, however, that the Borrower shall not have any
obligation hereunder to any Agent or any Lender or any Affiliate thereof with
respect to indemnified liabilities to the extent arising from the gross
negligence or willful misconduct of any such Agent or any such Lender or any
such Affiliate, as determined by a court of competent jurisdiction.  The
agreements in this Section 9.5 shall survive repayment of the Loans and the
Credit Party Obligations.

 


SECTION 9.6             SUCCESSORS AND ASSIGNS; PARTICIPATIONS; PURCHASING
LENDERS.


 

(a)           This Credit Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders, the Agents, all future holders of the
Notes and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Credit
Agreement or the other Credit Documents without the prior written consent of
each Lender.

 

(b)           Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more Eligible
Assignees (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender, or any
other interest of such Lender hereunder.  In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Credit Agreement to the other parties to this Credit Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Credit Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement.  No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
in which such Participant is participating, or reduce the stated rate or extend

 

80

--------------------------------------------------------------------------------


 

the time of payment of interest or fees thereon (except in connection with a
waiver of interest at the increased post-default rate) or reduce the principal
amount thereof, or increase the amount of the Participant’s participation over
the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of a Participant if such Participant’s participation is not
increased as a result thereof), (ii) release all or substantially all of the
Guarantors, from their obligations under the Guaranty, (iii) release all or
substantially all of the Account Collateral (if any), or (iv) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Credit Agreement.  In the case of any such participation, the
Participant shall not have any rights under this Credit Agreement or any of the
other Credit Documents (the Participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided that each Participant shall be entitled to the benefits
of Sections 2.15, 2.16, 2.17, and 2.18 and 9.5 with respect to its participation
in the Commitments and the Loans outstanding from time to time; provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to such Sections than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.

 

(c)           Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time, sell or assign to any Eligible
Assignee described in clause (i) of the definition thereof, and with the consent
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower (in each case, which consent shall not be
unreasonably withheld), to one or more Eligible Assignees described in clause
(ii) of the definition thereof (“Purchasing Lenders”), all or any part of its
rights and obligations under this Credit Agreement and the Notes in minimum
amounts of $5,000,000 (or, if less, the entire amount of such Lender’s
Obligations), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender and such transferor Lender (and, in the case of a Purchasing
Lender that is not an Eligible Assignee described in clause (i) of the
definition thereof, the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower), and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided,
however, that any sale or assignment to an Eligible Assignee described in clause
(i) of the definition thereof shall not require the consent of the
Administrative Agent or the Borrower nor shall any such sale or assignment be
subject to the minimum assignment amounts specified herein.  Upon such
execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (y) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Credit

 

81

--------------------------------------------------------------------------------


 

Agreement (and, in the case of a Commitment Transfer Supplement covering all or
the remaining portion of a transferor Lender’s rights and obligations under this
Credit Agreement, such transferor Lender shall cease to be a party hereto). 
Such Commitment Transfer Supplement shall be deemed to amend this Credit
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Credit Agreement and the Notes.  On or prior to the Transfer Effective Date
specified in such Commitment Transfer Supplement, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the Notes delivered to the Administrative Agent pursuant to such Commitment
Transfer Supplement new Notes to the order of such Purchasing Lender, if
requested by such Purchasing Lender, in an amount equal to the Commitment
assumed by it pursuant to such Commitment Transfer Supplement and, unless the
transferor Lender has not retained a Commitment hereunder, new Notes to the
order of the transferor Lender, if requested by such transferor Lender, in an
amount equal to the Commitment retained by it hereunder.  Such new Notes shall
be dated the Closing Date and shall otherwise be in the form of the Notes
replaced thereby.  The Notes surrendered by the transferor Lender shall be
returned by the Administrative Agent to the Borrower marked “canceled”.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Loans owing to,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement. 
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender (except for any assignment by a Lender to an
Affiliate of such Lender), as agreed between them, of a registration and
processing fee of $3,500 for each Purchasing Lender listed in such Commitment
Transfer Supplement and the Notes subject to such Commitment Transfer
Supplement, the Administrative Agent shall (i) accept such Commitment Transfer
Supplement and (ii) record the information contained therein in the Register.

 

(f)            Each Credit Party authorizes each Lender to disclose to any
Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning the Credit Parties and their Affiliates which has been delivered to
such Lender by or on behalf of a Credit Party pursuant to this Credit Agreement
or which has been delivered to such Lender by or on behalf of a Credit Party in
connection with such Lender’s credit evaluation of the Credit

 

82

--------------------------------------------------------------------------------


 

Parties and their Affiliates prior to becoming a party to this Credit Agreement,
in each case subject to Section 9.15.

 

(g)           At the time of each assignment pursuant to this Section 9.6 to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a 2.18 Certificate) described in Section 2.18.

 

(h)           In addition to the assignments permitted under clause (c) of this
Section 9.6, any Lender may pledge or assign any of its rights under this Credit
Agreement (including, without limitation, any right to payment of principal and
interest under any Note) to any Federal Reserve Bank in accordance with
applicable laws and (ii) upon notice to the Administrative Agent, any Lender
that is an investment fund may pledge all or any portion of its Notes, if any,
or Loans to its trustee in support of its obligations to such trustee; provided,
no Lender, as between the Borrower and such Lender, shall be relieved of any of
its obligations hereunder as a result of any such assignment and pledge, and
provided further, in no event shall the applicable Federal Reserve Bank or
trustee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

 


SECTION 9.7             ADJUSTMENTS; SET-OFF.


 

(a)           Each Lender agrees that if any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law (including, without limitation, other rights of set-off), each Lender shall
have the right, without prior notice to the applicable Credit Party to the
extent permitted by law, any such notice being expressly waived by the
applicable Credit Party to the extent permitted

 

83

--------------------------------------------------------------------------------


 

by applicable law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of any Credit
Party, or any part thereof in such amounts as such Lender may elect, against and
on account of the obligations and liabilities of such Credit Party to such
Lender hereunder and claims of every nature and description of such Lender
against such Credit Party, in any currency, whether arising hereunder or under
any other Credit Document, as such Lender may elect, whether or not such Lender
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  The aforesaid right of set-off may be
exercised by such Lender against the applicable Credit Party or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of such Credit
Party, or against anyone else claiming through or against such Credit Party or
any such trustee in bankruptcy, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the applicable Credit Party and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 


SECTION 9.8             TABLE OF CONTENTS AND SECTION HEADINGS.


 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 


SECTION 9.9             COUNTERPARTS.


 

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 


SECTION 9.10           EFFECTIVENESS.


 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 

84

--------------------------------------------------------------------------------


 


SECTION 9.11           SEVERABILITY.


 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 9.12           INTEGRATION.


 

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrower, the other Credit Parties, the Agents and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Agents, the Borrower, the other Credit
Parties or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or therein.

 


SECTION 9.13           GOVERNING LAW.


 

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Document shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 


SECTION 9.14           CONSENT TO JURISDICTION AND SERVICE OF PROCESS.


 

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents shall be brought in the courts of the State of New York in New York
County or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, the Borrower and each of the
other Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement from which no appeal has been taken or
is available.  The Borrower and each of the other Credit Parties irrevocably
agree that all service of process in any such proceedings in any such court may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, such service being hereby
acknowledged by the Borrower and the other Credit Parties to be effective and
binding service in every respect.  The Borrower, the other Credit Parties, the
Agents and the Lenders, to the fullest extent permitted by law, irrevocably
waive any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens which it may now or
hereafter have to the bringing of any such action or proceeding in any such
jurisdiction.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Borrower or the other Credit Parties in the court of any
other jurisdiction.

 

85

--------------------------------------------------------------------------------


 


SECTION 9.15           CONFIDENTIALITY.


 

The Agents and each of the Lenders agrees that it will not disclose without the
prior consent of the Borrower (other than to its employees, affiliates, auditors
or counsel or to another Lender) any information (the “Information”) with
respect to the Borrower and its Subsidiaries which is furnished pursuant to this
Credit Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein and which is designated by the Borrower to the
Lenders in writing as confidential or as to which it is otherwise reasonably
clear such information is not public, except that any Lender may disclose any
such Information (a) as has become generally available to the public other than
by a breach of this Section 9.15, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
Office of the Comptroller of the Currency or the National Association of
Insurance Commissioners or similar organizations (whether in the United States
or elsewhere) or their successors, (c) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (d) to any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6, provided that
such prospective transferee shall have been made aware of this Section 9.15 and
shall have agreed to be bound by its provisions as if it were a party to this
Credit Agreement, (e) to any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to a Credit Party and its
obligations; provided that such prospective transferee shall have agreed to be
bound by the confidentiality provisions set forth in this Section, (f) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information regarding the credit facilities evidenced by
this Credit Agreement customarily found in such publications, and (g) in
connection with any suit, action or proceeding for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with the Credit Documents
or any Hedging Agreement.  The Borrower hereby authorizes the Administrative
Agent to use the name, logos and other insignia of the Borrower and the amount
of the credit facility provided hereunder in any “tombstone” or comparable
advertising, on its website or in other marketing materials of the
Administrative Agent.

 


SECTION 9.16           ACKNOWLEDGMENTS.


 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither of the Agents nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Agents and the Lenders, on one hand, and the Borrower and the other Credit
Parties, on the other hand, in connection herewith is solely that of debtor and
creditor; and

 

86

--------------------------------------------------------------------------------


 

(c)           no joint venture exists among the Lenders or among the Borrower or
the other Credit Parties and the Lenders.

 


SECTION 9.17           WAIVERS OF JURY TRIAL.


 

THE BORROWER, THE OTHER CREDIT PARTIES, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


SECTION 9.18           PATRIOT ACT NOTICE.


 

Each Lender and each Agent (for itself and not on behalf of any other party)
hereby notifies the Borrower that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or such Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

 


ARTICLE X


 


GUARANTY


 


SECTION 10.1           THE GUARANTY.


 

In order to induce the Lenders to enter into this Credit Agreement and to extend
credit hereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, each of the Guarantors
hereby agrees with the Administrative Agent, the Collateral Agent and the
Lenders as follows:  the Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Borrower owed to the
Administrative Agent, the Collateral Agent and/or the Lenders.  If any or all of
the indebtedness becomes due and payable hereunder, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Collateral Agent the Lenders, or their respective order, or demand, together
with any and all reasonable expenses which may be incurred by the Administrative
Agent, the Collateral Agent or the Lenders in collecting any of the Credit Party
Obligations.  The word “indebtedness” is used in this Article X in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Borrower and the Guarantors, including specifically all
Credit Party Obligations, arising in connection with this Credit Agreement or
the other Credit Documents, in each case, heretofore, now, or hereafter made,
incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrower and the Guarantors may be
liable

 

87

--------------------------------------------------------------------------------


 

individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).

 


SECTION 10.2           BANKRUPTCY.


 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 7.1(e) as applicable to the
Borrower or any Subsidiaries of the Borrower, and unconditionally promises to
pay such Credit Party Obligations to the Administrative Agent for the account of
the Lenders and the Agents, or order, on demand, in lawful money of the United
States.  Each of the Guarantors further agrees that to the extent that the
Borrower or a Guarantor shall make a payment or a transfer of an interest in any
property to the Administrative Agent, the Collateral Agent or any Lender, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or other applicable law or equitable cause,
then to the extent of such avoidance or repayment, the obligation or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.

 


SECTION 10.3           NATURE OF LIABILITY.


 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Collateral Agent or the Lenders on the Credit Party
Obligations that the Administrative Agent, the Collateral Agent or such Lenders
repay the Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

88

--------------------------------------------------------------------------------


 


SECTION 10.4           INDEPENDENT OBLIGATION.


 

The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 


SECTION 10.5           AUTHORIZATION.


 

Each of the Guarantors authorizes the Administrative Agent, the Collateral Agent
and each Lender without notice or demand (except as shall be required by
applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement, including any increase or decrease of the
rate of interest thereon, (b) take and hold security from any Guarantor or any
other party for the payment of this Guaranty or the Credit Party Obligations and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine and (d) release or substitute any
one or more endorsers, Guarantors, the Borrower or other obligors.

 


SECTION 10.6           RELIANCE.


 

It is not necessary for the Administrative Agent, the Collateral Agent or the
Lenders to inquire into the capacity or powers of the Borrower or the officers,
directors, members, partners or agents acting or purporting to act on its
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 


SECTION 10.7           WAIVER.


 

(a)           Each of the Guarantors waives any right (except as shall be
required by applicable law and cannot be waived) to require the Administrative
Agent, the Collateral Agent or any Lender to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, Collateral Agent’s
or any Lender’s power whatsoever.  Each of the Guarantors waives any defense
based on or arising out of any defense of the Borrower, any other guarantor or
any other party other than payment in full of the Credit Party Obligations,
including without limitation any defense based on or arising out of the
disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Credit Party Obligations.  The Agents or any of the
Lenders may, at their election, foreclose on any security held by either Agents
or a Lender by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is

 

89

--------------------------------------------------------------------------------


 

permitted by applicable law), or exercise any other right or remedy either Agent
and any Lender may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Credit Party Obligations have been
paid in full.  Each of the Guarantors, to the extent permitted by law, waives
any defense arising out of any such election by each Agent and each of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrower or any other party or any security.

 

(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent, the Collateral Agent nor any Lender shall have any duty to
advise such Guarantor of information known to it regarding such circumstances or
risks.

 

(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders against the Borrower or any
other guarantor of the Credit Party Obligations of the Borrower owing to the
Lenders (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full, no
Credit Document remains in effect and the Commitments have been terminated. 
Each of the Guarantors hereby further agrees not to exercise any right to
enforce any other remedy which the Administrative Agent, the Collateral Agent or
the Lenders now have or may hereafter have against any Other Party, any endorser
or any other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders to secure payment of the
Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations shall have been paid in full, no Credit Document remains in effect
and the Commitments have been terminated.

 


SECTION 10.8           LIMITATION ON ENFORCEMENT.


 

The Lenders agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement.  The Lenders

 

90

--------------------------------------------------------------------------------


 

further agree that this Guaranty may not be enforced against any director,
officer, employee or stockholder of the Guarantors.

 


SECTION 10.9           CONFIRMATION OF PAYMENT.


 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations under the Credit Documents which are the subject of
this Guaranty and termination of the Commitments relating thereto, confirm to
the Borrower, the Guarantors or any other Person that the Credit Party
Obligations under the Credit Documents have been paid in full and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWER:

LOUISIANA-PACIFIC CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

LOUISIANA-PACIFIC CORPORATION
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Issuing Lender, Swingline Lender and as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------